Exhibit 10.1

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of April 30, 2007, by and among THE ST. JOE COMPANY, a Florida corporation
(“Joe”), 280 INTERSTATE NORTH, L.L.C., a Delaware limited liability company,
(“280 Interstate”), SOUTHHALL CENTER, LLC, a Florida limited liability company,
(“Southhall”), MILLENIA PARK ONE, L.L.C., a Florida limited liability company
(“Millenia”), 5660 NND, L.L.C., a Florida limited liability company (“5600”),
GEORGIA WIND I, LLC, a Florida limited liability company (“Georgia Wind I”),
GEORGIA WIND II, LLC, a Florida limited liability company (“Georgia Wind II”),
GEORGIA WIND III, LLC, a Florida limited liability company (“Georgia Wind III”),
RIVERSIDE CORPORATE CENTER, LLC, a Florida limited liability company
(“Riverside”), OVERLOOK I & II LLC, a Florida limited liability company
(“Overlook”), DEER POINT I & II, LLC, a Florida limited liability company (“Deer
Point”), PARK POINT, LLC, a Florida limited liability company (“Park Point”),
PARK POINT LAND, LLC, a Florida limited liability company (“Park Point Land”)
and PLUME STREET, LLC, a Delaware limited liability company (“Plume Street”)
(Joe, 280 Interstate, Southhall, Millenia, 5660, Georgia Wind I, Georgia Wind
II, Georgia Wind III, Riverside, Overlook, Deer Point, Park Point, Park Point
Land and Plume Street are collectively referred to as “Seller”) and EOLA CAPITAL
LLC, a Florida limited liability company (“Purchaser”).

W I T N E S S E T H:

A. Joe is the fee owner of those certain real properties located in (i) Panama
City Beach, Bay County, Florida and more particularly described on Exhibit A,
(the “Beckrich One Property”) (ii) Panama City Beach, Bay County, Florida and
more particularly described on Exhibit A-1 (the “Beckrich Two Property”) and
(iii) Tallahassee, Leon County, Florida and more particularly described on
Exhibit A-2 (the “Southwood One Property”) to this Agreement.

B. 280 Interstate is the fee owner of that certain real property located in
Atlanta, Cobb County, Georgia and more particularly described on Exhibit A-3
(the “280 Interstate North Property”) to this Agreement.

C. Southhall is the fee owner of that certain real property located in Maitland,
Orange County, Florida and more particularly described on Exhibit A-4 (the
“Southhall Center Property”) to this Agreement.

D. Millenia is the fee owner of that certain real property located in Orlando,
Orange County, Florida and more particularly described on Exhibit A-5 (the
“Millenia Park One/Legacy Point Property”) to this Agreement.

E. 5660 is the fee owner of that certain real property located in Atlanta,
Fulton County, Georgia and more particularly described on Exhibit A-6 (the “5660
New Northside Drive Property”) to this Agreement.

F. Georgia Wind I is the fee owner of that certain real property located in
Alpharetta, Fulton County, Georgia, and more particularly described on
Exhibit A-7 (the “100 Windward Plaza Property”) to this Agreement.

G. Georgia Wind II is the fee owner of that certain real property located in
Alpharetta, Fulton County, Georgia, and more particularly described on
Exhibit A-8 (the “Windward Pointe 200 Property”) to this Agreement.

H. Georgia Wind III is the fee owner of that certain real property located in
Alpharetta, Fulton County, Georgia, and more particularly described on
Exhibit A-9 (the “300 Windward Plaza”) to this Agreement.

I. Riverside is the fee owner of that certain real property located in
Jacksonville, Duval County, Florida, and more particularly described on
Exhibit A-10 (the “245 Riverside Property”) to this Agreement.

J. Overlook is the fee owner of those certain properties located in Glen Allen,
Henrico County, Virginia and more particularly described on Exhibit A-11 (the
“Overlook I & II Property”) to this Agreement.

K. Deer Point is the fee owner of those certain properties located in
Alpharetta, Fulton County, Georgia and more particularly described on
Exhibit A-12 (the “Deerfield Point I & II Property”) to this Agreement.

L. Park Point is the fee owner of that certain property located in Atlanta, Cobb
County, Georgia and more particularly described on Exhibit A-13 (the “Parkwood
Point Property”) to this Agreement.

M. Park Point Land is the fee owner of a 50% interest as tenant in common of
that certain property located in Atlanta, Cobb County, Georgia and more
particularly described on Exhibit A-14 (the “Park Point Land Property”) to this
Agreement.

N. Plume Street is the fee owner of that certain property located in Norfolk,
Virginia and more particularly described on Exhibit A-15 (the “Norfolk
Property”) to this Agreement. The Beckrich One Property, the Beckrich Two
Property, the Southwood One Property, the 280 Interstate North Property, the
Southhall Center Property, the Millenia Park One/Legacy Point Property, the 5660
New Northside Drive Property, the 100 Windward Plaza Property, the Windward
Pointe 200 Property, the 300 Windward Plaza Property, the 245 Riverside
Property, the Overlook I & II Property, the Deerfield Point I Property, the
Deerfield Point II Property, the Parkwood Point Property, the Parkwood Point
Land and the Norfolk Property are collectively referred to as the “Property” or
the “Properties”.

O. The Beckrich One Property is improved with one (1) two (2) story office
building (the “Beckrich One Building”) having an address of 100 Beckrich Road,
Panama City Beach, Florida 32407.

P. The Beckrich Two Property is improved with one (1) two (2) story office
building (the “Beckrich Two Building”) having an address of 120 Beckrich Road,
Panama City Beach, Florida 32407.

Q. The Southwood One Property is improved with one (1) three (3) story office
building (the “Southwood One Building”) having an address of 3800 Esplanade Way,
Tallahassee, Florida 32311.

R. The 280 Interstate North Property is improved with one (1) six (6) story
office building (the “280 Interstate North Building”) having an address of 280
Interstate North Circle, Atlanta, Georgia 30339.

S. The Southhall Center Property is improved with a four (4) story office
building office building (the “Southhall Center Building”) having an address of
101 Southhall Lane, Maitland, Florida 32751.

T. The Millenia Park One/Legacy Point Property is improved with one (1) six
(6) story office building (the “Millenia Park One/Legacy Point Building”) having
an address of 4901 Vineland Road, Orlando, Florida 32811.

U. The 5660 New Northside Drive Property is improved with one (1) fourteen
(14) story office building (the “5660 New Northside Drive Building”) having an
address of 5660 New Northside Drive, Atlanta, Georgia 30328.

V. The 100 Windward Plaza Property is improved with one (1) five (5) story
office building (the “100 Windward Plaza Building”) having an address of 4005
Windward Plaza Drive, Alpharetta, Georgia 30005.

W. The Windward Pointe 200 Property is improved with one (1) five (5) story
office building (the “Windward Pointe 200 Building”) having an address of 5900
Windward Parkway, Alpharetta, Georgia 30005.

X. The 300 Windward Plaza Property is improved with one (1) five (5) story
office building (the “300 Windward Plaza Building”) having an address of 4125
Windward Plaza Drive, Alpharetta, Georgia 30005.

Y. The 245 Riverside Property is improved with one (1) seven (7) story office
building (the “245 Riverside Building”) having an address of 245 Riverside
Avenue, Jacksonville, Florida 32202.

Z. The Overlook I & II Property is improved with (i) one (1) three (3) story
office building (the “Overlook I Building”) having an address of 4880 Sadler
Road, Glen Allen, Virginia 23060, and (ii) one (1) three (3) story office
building (the “Overlook II Building”) having an address of 4870 Sadler Road,
Glen Allen, Virginia 23060.

AA. The Deerfield Point I Property is improved with (i) one (1) four (4) story
office building (the “Deerfield Point I Building”) having an address of 12725
Morris Road Extension, Alpharetta, Georgia 30004, and (ii) one (1) four
(4) story office building (the “Deerfield Point II Building”) having an address
of 12735 Morris Road Extension, Alpharetta, Georgia 30004.

BB. The Parkwood Point Property is improved with one (1) eight (8) story office
building (the “Parkwood Point Building”) having an address of 2018 Powers Ferry
Road, Atlanta, Georgia 30339.

CC. The Parkwood Point Land is unimproved land located on Powers Ferry Road,
Atlanta, Georgia 30339.

DD. The Norfolk Property is improved with one (1) twenty (20) story office
building (the “Norfolk Building”) having an address of 150 West Main Street,
Norfolk, Virginia 23510.

EE. Each Seller desires to sell, and Purchaser desires to purchase, the Property
upon the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual provisions set forth in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereby agree as
follows:

1. Purchase and Sale. On the Closing Date (as herein defined in Section 6(a)),
and subject to the terms and conditions of this Agreement, Seller agrees to sell
and deliver the Property to Purchaser, and Purchaser agrees to purchase and
accept the Property from Seller. For all purposes of this Agreement, the
Property shall be deemed to include the following:

(a) the Buildings and all other improvements and fixtures of any nature erected
on the Property other than any improvements or fixtures which are the property
of tenants (collectively, the “Improvements”), and all right, title and interest
of Seller in and to any and all (i) easements, covenants, appurtenances,
tenements and hereditaments pertaining thereto, (ii) air space and private
rights-of-way serving or appurtenant to the Property, and (iii) land lying in
the bed of any street, road, avenue or alley, proposed, open or closed, in front
of or adjoining the Property, to the centerline thereof;

(b) all tangible personal property owned by each Seller, located at and used in
connection with the management, repair, maintenance and/or operation of the
Property (the “Tangible Personal Property”);

(c) all right, title and interest of each Seller in and to the following:

(d) all assignable governmental licenses, approvals, authorizations and permits
respecting the use and occupancy of each Property (collectively, the
“Governmental Approvals”);

(e) all assignable drawings, plans, specifications, surveys and manuals, and
warranties, if any (collectively, the “Plans and Specifications”);

(f) all leases and occupancy agreements (collectively, the “Leases”) in effect
as of the Closing Date, including any and all deposits, letters of credit, and
escrows (and any required interest thereon) and prepaid rents;

(g) all assignable service, supply, maintenance and/or security contracts
(collectively, the “Service Contracts”) to be assigned to Purchaser as of the
Closing Date in accordance with the terms of this Agreement;

(h) all assignable construction, architectural and engineering contracts
(collectively, the “Construction Contracts”) to be assigned to Purchaser as of
the Closing Date in accordance with the terms of this Agreement; and

(i) All trademarks, logos and tradenames or other intangible rights relating to
each Property and/or Building, except any trade names or trade marks of “The St.
Joe Company” or any of its affiliates.

2. Feasibility Period.

(a) Feasibility Rights. For the period commencing on April 24, 2007 (the
“Feasibility Period Commencement Date”) and expiring at 5:00 PM, eastern time,
on May 9, 2007 (the “Feasibility Period”), Purchaser and its authorized agents
and representatives shall have the right, during normal business hours and upon
prior reasonable notice given to Seller (which notice may be given by facsimile
transmission), to conduct such Feasibility Studies (as herein defined below) as
Purchaser, in its sole discretion, shall desire in order to evaluate the
desirability of its intended acquisition of the Property, subject, however, to
Section 10(b) hereof, rights of tenants in possession and to the remaining
provisions of this Section 2. Notwithstanding the foregoing, (i) Seller and its
authorized agent(s), representative(s) or contractor(s) shall have the right to
be present upon any entry of the Property by Purchaser or any agent,
representative or contractor of Purchaser, (ii) Purchaser shall not have the
right to communicate with Building tenants or any Building tenant
representatives except upon reasonable advance written notice (which notice may
be by electronic mail) to one of the Seller Knowledge Parties (as hereinafter
defined), and Seller (or its designee) shall have the right, but not the
obligation to participate in such communication or tenant interview
(iii) Purchaser shall conduct its Feasibility Studies in a manner so as to
minimize any interference with Building tenants, occupants and invitees, the
operation of the Property or any injury or damage to the Property, and
(iv) Purchaser shall not have the right to conduct any Feasibility Study which
is invasive in nature to any portion of the Property (including, without
limitation, drilling, coring or x-ray procedures) without the prior written
consent of Seller in each instance first obtained, which consent shall not be
unreasonably withheld by Seller but may be conditioned, in the discretion of
Seller, upon the conditions that (y) Seller have the right to reasonably
approve, in advance, the intended Feasibility Study, and (z) Purchaser conduct
and perform any such Feasibility Study in accordance in all material respects
with best industry procedures, and otherwise in such a manner as to minimize
interference with any Building tenants, occupants and invitees, and the
operation of the Property or any injury or damage to the Property. For purposes
hereof, “Feasibility Studies” means all assessments, inspections, investigations
and other studies of the environmental, economic, legal and/or physical
condition of the Property (including, without limitation, environmental audits,
reports and assessments, architectural and structural engineering inspections,
investigations and studies, soils analyses and borings and reviews of Tangible
Personal Property, Governmental Approvals, Plans and Specifications, Leases,
Service Contracts and Construction Contracts), and civil engineering inspections
and surveys.

(b) Seller’s Cooperation. In order to facilitate the conduct of the Feasibility
Studies of Purchaser, prior to or simultaneously with the execution and delivery
of this Agreement, Seller has delivered to or for the benefit of Purchaser
copies of the documents described on Exhibit B to this Agreement (collectively,
the “Seller Disclosures”), to the extent in Seller’s possession or control. In
addition, during the Feasibility Period, Seller shall provide to Purchaser
access at the Property to all documents in the possession of Seller and relating
to the physical condition, or the operation, management, maintenance or repair
of the Property (excluding, however, financial information of Seller, or any of
its respective or derivative members and owners, internal reports, memoranda,
correspondence and other information, and matters between Seller and its lender,
and all privileged communications with legal counsel), with the right in
Purchaser, at the cost and expense of Purchaser, to inspect the same and make
copies thereof, it being acknowledged that such access, right of inspection and
right to copy is given without express or implied representation or warranty
made by Seller in any respect.

(c) Right of Termination. Purchaser, in its sole discretion and for any reason,
shall have the right to terminate this Agreement upon written notice given to
Seller at any time prior to the expiration of the Feasibility Period, in which
event this Agreement thereupon shall terminate, the Additional Deposit (as
herein defined in Section 3(a)), to the extent made by Purchaser, shall be
released to Purchaser, and neither Seller nor Purchaser shall have any further
rights against or obligations to the other hereunder except as expressly
provided in this Agreement.

3. Deposit; Escrow.

(a) Deposit. Within two (2) business days of the execution and delivery of this
Agreement by the parties, Purchaser shall deliver to Seller immediately
available funds in the amount of FIVE MILLION AND 00/100 DOLLARS ($5,000,000.00)
and representing the initial deposit under this Agreement (the “Initial
Deposit”). The Initial Deposit shall be non-refundable to Purchaser except in
the event of a default by Seller under this Agreement or failure of a condition
under Section 11(a) hereof, and shall be applied to the Purchase Price at
Closing.

(b) Additional Deposit. If Purchaser does not terminate this Agreement as and in
the manner provided in Section 2(c) hereof, then no later than the two business
days after the date of expiration of the Feasibility Period, Purchaser shall
deliver to Commercial Property Title, LLC, attention Matthew McAfee, as agent of
First American Title Insurance Company (the “Escrow Agent”), immediately
available funds in the amount of SEVEN MILLION DOLLARS ($7,000,000.00) (the
“Additional Deposit”) as an additional earnest money deposit hereunder, which
Additional Deposit, together with all interest and/or other income earned
thereon and the proceeds thereof, shall be held and invested, and applied or
released by the Escrow Agent in accordance with Section 3(a) hereof; provided,
however, if for any reason Purchaser shall fail to deliver the Additional
Deposit as and in the manner provided in the preceding sentence, then and in
such event and notwithstanding any provision of this Agreement express or
implied to the contrary, this Agreement thereupon automatically shall terminate,
the Initial Deposit shall be fully earned by Seller and neither party shall have
any further rights against or obligations to the other hereunder except as
expressly provided in this Agreement. The Additional Deposit shall be
non-refundable to Purchaser except in the event of a default by Seller under
this Agreement or failure of a condition under Section 11(a) hereof, and shall
be applied to the Purchase Price at Closing. As used herein, the term “Deposit”
shall mean, collectively, the Initial Deposit, and, if and when paid, the
Additional Deposit (and all interest and/or other income earned thereon and all
proceeds thereof).

(c) Escrow. Seller and Purchaser hereby (i) indemnify and agree to hold harmless
and defend the Escrow Agent, as escrow agent hereunder, in the good faith
performance of its duties hereunder as such escrow agent, (ii) release the
Escrow Agent, from and against any liability to Seller or Purchaser hereunder
except for fraud, gross negligence or willful misconduct, (iii) authorize the
Escrow Agent to rely upon any signature, notice, demand, waiver, consent or
other instrument in good faith believed by it to be genuine, and (iv) in the
event of a dispute between Seller and Purchaser respecting the proper
disposition of the Additional Deposit, authorize the Escrow Agent to pay the
Additional Deposit into the registry of any court asserting jurisdiction over
this Agreement.

4. Purchase Price and Terms of Payment.

(a) The purchase price (“Purchase Price”) for the Property shall be THREE
HUNDRED EIGHTY-THREE MILLION AND 00/100 DOLLARS ($383,000,000.00) and shall be
paid on the Closing Date by Federal funds wire transfer, in United States
dollars, subject to adjustment as provided for in Section 7 hereof. The Purchase
Price shall be allocated at Closing with $56,000,000 allocated to the Norfolk
Property; $44,000,000.00 allocated to the Parkwood Point Property; $2,500,000.00
allocated to the Park Point Land Property; and $280,500,000.00 allocated to all
remaining Properties; provided, however, during the Feasibility Period, Seller
shall provide Purchaser with an allocation of the Purchase Price for the
Properties which are not specifically allocated pursuant to the terms of this
Agreement for purposes of transfer taxes to be paid at Closing, which allocation
shall be subject to Purchaser’s reasonable approval. The Additional Deposit
shall be paid by the Escrow Agent to Seller on the Closing Date and the entire
Deposit shall be credited against the Purchase Price.

(b) Subject to Section 6(a) below, on the Closing Date Purchaser shall accept
title to the Norfolk Property subject to the lien of that certain Deed of Trust
and Security Agreement dated September 26, 2003, which secures that certain
promissory note in the original principal amount of Thirty Million Dollars
($30,000,000) (the “Norfolk Existing Loan”), executed by 100 Main Street, LLC, a
Virginia limited liability company (“100 West Main”), as assigned to Plume
Street in favor of JPMorgan Chase Bank and assigned to Wells Fargo Bank, N.A.,
as Trustee for the Registered Holders of J.P. Morgan Chase Commercial Mortgage
Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2004-C1
(the “Norfolk Existing Lender). Purchaser shall receive a credit against the
Purchase Price in an amount equal to the aggregate outstanding principal balance
of the Norfolk Existing Loan as of the Closing Date. The Seller shall pay or, at
Seller’s option, allow buyer a credit against the Purchase Price in an amount
equal to all unpaid interest and other charges on the Norfolk Existing Loan
accrued through and including the day immediately preceding the date of Closing.

(c) Subject to Section 6(a) below, on the Closing Date, Purchaser shall accept
title to the Parkwood Point Property subject to the lien of that certain Deed to
Secure Debt, Assignment of Leases and Rents and Security Agreement dated
December 12, 2002 which secures that certain promissory note in the original
principal amount of Thirty Million Five Hundred Dollars ($30,500,000) (the
“Parkwood Point Existing Loan”), executed by Parkwood Point, L.P., a Georgia
limited partnership, as assigned to Park Point in favor of Teachers Insurance
and Annuity Association of America (the “Parkwood Point Existing Lender”).
Purchaser shall receive a credit against the Purchase Price in an amount equal
to the aggregate outstanding principal balance of the Parkwood Point Existing
Loan as of the Closing Date. The Seller shall pay or, at Seller’s option, allow
buyer a credit against the Purchase Price in an amount equal to all unpaid
interest and other charges on the Parkwood Point Existing Loan accrued through
and including the day immediately preceding the date of Closing.

5. Title.

(a) Title Documents. Seller has delivered to Purchaser true and complete copies
of the following: (i) an ALTA Form B 1992 owner’s title commitment for title
insurance (the “Commitment”) issued by First American Title Insurance Company
(the “Title Company”), together with all exceptions contained therein, and
(ii) surveys of the Properties (collectively, the “Survey”) conforming to
requirements for ALTA/ACSM Land Urban Surveys. The Commitment and Survey
together are referred to in this Agreement as the “Title Documents.”

(b) Permitted Exceptions. On the Closing Date, title to the Property shall be
subject to no facts, conditions, requirements or exceptions, excepting only
(i) Leases in effect as of the date hereof which also shall be in effect as of
the Closing Date (as the same may be modified or amended, or assigned or sublet
in accordance with Section 8(c) hereof), together with such additional Leases as
permissively may be entered into by Seller during the term of this Agreement in
accordance with Section 8(c) hereof (collectively, the “Approved Leases”),
(ii) the lien of real estate taxes not yet due and payable, (iii) the matters
described on Exhibit C, Exhibit C-1, Exhibit C-2, Exhibit C-3, Exhibit C-4,
Exhibit C-5, Exhibit C-6, Exhibit C-7, Exhibit C-8, Exhibit C-9, Exhibit C-10,
Exhibit C-11, Exhibit C-12, Exhibit C-13 and Exhibit C-14 (iv) any additional
facts, conditions, requirements and exceptions set forth in the Title Documents
and accepted or deemed to have been accepted by Purchaser pursuant to the
remaining provisions of this Section 5 and (v) liens, encumbrances or other
matters of title created or suffered to be created by Purchaser or any party
whose rights derive by, through or under Purchaser (collectively, the “Permitted
Exceptions”).

(c) Notice of Objection. Purchaser shall have the right, in its sole discretion,
to object to any fact, condition, requirement or exception set forth or
otherwise disclosed in the Title Documents other than the Permitted Exceptions
(a “Title Defect”) upon written notice given to Seller (“Notice of Objection”)
no later than ten (10) days after the later of (i) Seller’s delivery of the
Commitment and the Survey or (ii) the date of execution of this Agreement by
Seller and Purchaser (the “Title Review Period”). Subject to Section 5(d) below,
Purchaser shall be deemed to have accepted any fact, condition, requirement or
exception reflected in the Title Documents for which no Notice of Objection
timely shall have been given. Purchaser shall have the right to update the
Commitment up to and through the Closing Date (as the same may be extended) and
Purchaser shall be deemed to have waived its right to object to any new Title
Defect reflected on any update of the Commitment unless Purchaser shall give a
written Notice of Objection with respect to such Title Defect to Seller no later
than ten (10) days after Purchaser’s receipt of such update to the Commitment.

(d) Seller’s Title Rights and Obligations. Seller shall have the right, in its
sole discretion, and upon written notice to Purchaser given within five
(5) business days from and after the date any Notice of Objection shall have
been given by Purchaser (the “Reply Period”), within which to agree to satisfy
or cure any title objection so noticed by Purchaser (“Notice of Cure”). Seller
shall be deemed to have refused to satisfy or cure, as the case may be, any and
each fact, condition, requirement and/or exception so noticed by Purchaser for
which no such Notice of Cure shall be given within the Reply Period.
Notwithstanding the foregoing, and without the requirement that any Notice of
Objection be given by Purchaser, Seller hereby agrees as follows:

(i) On the Closing Date, to deliver to the Title Company all appropriate
substantiation of the existence, good standing, power and authority of Seller;

(ii) on the Closing Date, to deliver to the Title Company all appropriate
substantiation (including commercially standard seller affidavits) sufficient in
order to satisfy the Schedule B-I requirements of the Commitment(s) (except
those Schedule B-I requirements which are required of Purchaser), and delete the
standard exceptions and exceptions based upon rights or claims of parties in
possession, other than tenants and occupants under Approved Leases in effect as
of the Closing Date;

(iii) on the Closing Date, (x) to pay and satisfy in full and release of record
any and all mortgage or deed of trust liens granted by Seller (other than the
Existing Norfolk Loan and the Existing Parkwood Point Loan which are being
assumed by Purchaser pursuant to this Agreement) and all delinquent real estate
taxes, together with any and all interest and penalties thereon, and (y) to pay
and satisfy in full, or otherwise cause to be affirmatively insured (either by
obtaining a full release of record of, or bonding over, indemnifying or
escrowing with the Title Company), mechanics’ and materialmen’s liens and/or
notices of liens filed against the Property or any portion of the Property and
arising out of work performed or materials supplied for or on behalf of Seller,
and other monetary judgments and/or actions at law against Seller and
constituting a lien against the Property or any portion of the Property, it
being understood that Seller may apply the Purchase Price, or any portion
thereof to satisfy Seller’s obligations under this clause (iii).

(e) Purchaser Rights. If Seller shall not give a Notice of Cure with respect to
each fact, condition, requirement and/or exception which is the subject of any
proper Notice of Objection, Purchaser thereupon shall have the right in the sole
discretion of Purchaser and as Purchaser’s exclusive right and remedy hereunder
to elect to terminate this Agreement under and in accordance with the provisions
of Section 2(c) hereof and Escrow Agent shall promptly return the Additional
Deposit (to the extent such Additional Deposit was made by Purchaser) to
Purchaser, it being agreed that, if Purchaser for any reason shall fail to so
terminate this Agreement, then Purchaser conclusively shall be deemed to have
elected to close hereunder without abatement of the Purchase Price or any claim
against Seller notwithstanding the existence of such fact, condition,
requirement and/or exception.

6. Closing.

(a) Closing Date. The closing of the sale and purchase of the Property (the
“Closing”) shall be held at the offices of McGuireWoods LLP, Bank of America
Tower, 50 North Laura Street, Suite 3300, Jacksonville, Florida 32202-3661 at
2:00 p.m., eastern time, on June 13, 2007, unless otherwise agreed upon in
writing by Seller and Purchaser. In the event that Purchaser has not received
written approval to assume the Norfolk Existing Loan and the Parkwood Point
Existing Loan from the Norfolk Existing Lender and the Parkwood Point Existing
Lender, respectively, at least five (5) business days before the date originally
scheduled for Closing, the Norfolk Property and/or the Parkwood Point Property,
as applicable, shall be excluded from the Closing (such Property thereafter
being referred to as an “Excluded Property”), Purchaser shall close on the
remaining Properties, and the Purchase Price shall be reduced by the portion(s)
of the Purchase Price allocated to the Norfolk Property and/or the Parkwood
Point Property, as applicable. Seller and Purchaser agree that the Closing may
occur via delivery of funds and closing documents into escrow with the Escrow
Agent, or at such other place as may be mutually agreeable to Seller and
Purchaser. The actual date of each Closing hereunder is referred to in this
Agreement as a “Closing Date” and collectively as the “Closing Dates.”

(b) Tender of Performance. On the Closing Date, the delivery to the Escrow Agent
of the Purchase Price for the Property, an executed and acknowledged special or
limited warranty deed of conveyance for each Property as required herein, and
all other funds, documents and/or instruments required to be delivered by either
party to another under this Agreement, in each instance pursuant to escrow
instructions issued by legal counsel to Purchaser and Seller in form and in
substance in accordance with prevailing industry standards, shall be deemed to
be a good and sufficient tender of performance of the terms hereof (except for
the provisions hereof that expressly survive Closing). In addition, on the
Closing Date, Seller and Purchaser shall deliver to the other, and to the Title
Company, such additional or other documents or instruments as reasonably may be
requested in order to accomplish Closing as intended hereunder. Notwithstanding
any provision of this Agreement, express or implied, to the contrary, including
without limitation Section 7 hereof, if the Purchase Price for any reason shall
not be disbursed to Seller on the Closing Date, then all assessments and income
and expense prorations shall be readjusted between Seller and Purchaser to the
day of such disbursement, it being agreed that Seller shall not assume the loss
of net income generated by the Property as a result of a delay in Closing,
recordation and/or disbursement for any reason and without regard to fault.

(c) Further Assurances. From time to time after the Closing Date, Seller and
Purchaser, without charge to the other, shall perform such other acts, and shall
execute and acknowledge and shall furnish such other documents, instruments,
materials and/or information which any such party or the Title Company
reasonably may request in order to effect the intent of, and the consummation of
the transactions provided in, this Agreement. In furtherance and not in
limitation of the foregoing, Purchaser agrees to make the books and records of
the Property for all periods prior to the Closing Date (and if any tax appeal
shall be prosecuted for any tax period covering both the period of Seller’s
ownership and the period of Purchaser’s ownership, applicable tax appeal
information) available to Seller for its tax purposes for a period of two
(2) years after the Closing Date. This Section 6(c) shall survive Closing and
the delivery of the deed of conveyance hereunder.

(d) Possession. Seller agrees to give to Purchaser possession of the Property on
the Closing Date, subject to the rights of tenants in possession under Approved
Leases in effect as of the Closing Date.

(e) Risk of Loss. Except as provided in Section 10(b) and Section 14 hereof, the
risk of loss shall be borne by Seller until the deeds of conveyance hereunder
are delivered to Purchaser.

7. Apportionments and Adjustments; and Closing Costs.

(a) Apportionments; In General. Subject to the remaining provisions of this
Section 7, the following shall be apportioned between Seller and Purchaser as of
11:59 p.m. on the day preceding the Closing Date, with Purchaser being deemed
the owner of the Property on the Closing Date, and thereafter shall be paid or
received, as the case may be, by Purchaser: rents (“Rents”), reimbursement of
real estate taxes and operating expenses, other tenant charges under Leases, and
rent abatements and concessions under Leases (collectively, “CAM”), to the
extent accrued and paid as of the Closing Date; real property taxes, including
any special assessments and business improvement or special taxing area
assessment, if any (collectively, “Taxes”), on the basis of the tax year in
which Closing occurs; water charges and sewer rents and charges and other
utility charges (collectively, “Utilities”) for the month or period in which
Closing occurs; payments for the month in which Closing occurs under Service
Contracts assigned to Purchaser; and all other items of expense and income in
connection with the operation of the Property.

(b) Rents. Purchaser will receive a credit at Closing for all Rents collected by
Seller prior to the Closing Date and allocable to the period from and after the
Closing based upon the actual number of days in the month; provided, however,
Seller shall retain all rights to receive any lease termination payments
received from APAC, with respect to the 100 Windward Plaza Property Property and
no portion of the termination payment received from APAC shall be subject to
proration. With respect to any unpaid or delinquent Rents existing as of the
Closing Date, Purchaser shall remit the same to Seller as, when and only to the
extent received, on a tenant-by-tenant basis, monthly, no later than the last
day of each calendar month, and Purchaser shall use commercially reasonable
efforts to collect all such delinquent rents for the benefit of Seller,
provided, that Purchaser shall not be obligated to terminate a Lease, declare a
default under a Lease or bring suit against a tenant therefor, or incur any
expense over and above its own regular collection expenses, and, provided,
further, that Seller shall not be deemed to waive any right to bring suit
against a tenant for any delinquent Rents, but Seller shall have no right to sue
to evict any tenants or terminate any Leases. Any Rent received by Seller from
and after the Closing Date for any period(s) after the Closing Date promptly
shall be remitted to Purchaser. For purposes of this Agreement, Rents received
by Purchaser or Seller after Closing shall be applied in the following order:

(i) First, to Rents due but unpaid for the calendar month in which the Closing
Date falls;

(ii) Second, to Rents then due and payable to Purchaser for calendar months
following the calendar month in which the Closing Date falls, but not, for the
avoidance of doubt, to prepay any Rents not due and payable at the time such
Rent is received;

(iii) Third, to pay any Rents related to the period prior to the Closing Date
which have not been previously paid; and

(iv) Fourth, as Purchaser may direct.

(c) Taxes. If the Closing Date occurs before the tax assessment or rate for such
tax year is fixed, an apportionment of Taxes shall be made on the Closing Date
upon the basis of the tax assessment and rate for the preceding tax year and
final adjustment shall be made within sixty (60) days of the issuance of a final
tax bill for the tax year in which Closing occurs. If any proceeding for
reduction of the assessed valuation of the Property has been or hereafter is
filed for a tax period covering both the period of Seller’s ownership and the
period of Purchaser’s ownership, the parties agree that Purchaser, in
Purchaser’s reasonable discretion, will have the right to settle or discontinue
any such proceeding. Any tax saving or refund for such period, after deduction
for reasonable fees and expenses of third parties incurred in connection
therewith, shall be apportioned between Seller and Purchaser as of the Closing
Date. If, after the Closing Date, Purchaser receives any such tax savings as a
credit against taxes payable in a subsequent tax period, rather than as a
refund, Purchaser promptly shall pay to Seller its pro rata share of the tax
saving. The cost of any such proceeding, including, without limitation, any
contingency or other professional fees, shall be borne in the ratio the parties
are entitled to tax credits pursuant hereto.

(d) Utilities. Apportionment of Utilities in each case shall be made based on
meter readings conducted no earlier than two (2) calendar days prior to the
Closing Date, or, if readings are unavailable, on estimates based upon actual
bills issued for the immediately prior billing period or otherwise as the
parties mutually may agree, in which latter event final adjustments shall be
made after actual charges are determined but in no event later than sixty
(60) days following the Closing Date and a reasonable escrow therefor, at the
option of Seller or Purchaser, shall be established with the Escrow Agent on the
Closing Date. Any Utilities billed directly to and payable directly by a tenant
under a Lease shall not be apportioned hereunder.

(e) Tenant Security Deposits. On the Closing Date, (i) the aggregate amount of
all cash security deposits held by Seller under the Leases shall be credited
against the Purchase Price therefor, and Purchaser shall assume the obligation
for such security deposits pursuant to the Assignment and Assumption (as herein
defined in Section 12(a)(iii)), and (ii) any non-cash security deposits and
letters of credit held by Seller under any Leases shall be transferred, set over
and delivered to Purchaser. Seller agrees to reasonably cooperate with Purchaser
after Closing in the transfer and assignment of any letters of credit to the
extent any such transfer and assignment is not completed at Closing.

(f) Leasing Commissions. On the Closing Date, the aggregate amount of unpaid
leasing commissions, if any, payable to leasing or other agents for the then
remaining term of each Lease in effect as of the date hereof (not including any
such commissions which may, in the future, be payable with respect to
unexercised termination, expansion or extension options) shall be credited
against the Purchase Price. On the Closing Date and pursuant to the Assignment
and Assumption, Purchaser shall assume all leasing commissions due and payable
to leasing or other agents with respect to (i) Leases entered into after the
date hereof in accordance with the terms hereof and on those terms approved by
Purchaser, and (ii) the exercise of any right of renewal or expansion existing
under the Leases in effect as of the date hereof or entered into after the date
hereof in accordance with the terms hereof. Notwithstanding the foregoing, at or
prior to Closing, Seller, at Seller’s sole cost and expense, shall pay all
leasing commissions with respect to the E*Trade Lease (as defined in
Section 11(a)(vii) below) as set forth in Exhibit 8G.

(g) Tenant Improvements and Allowances. As used in this Agreement, the term
“Tenant Costs” means all costs of all tenant construction obligations of the
landlord under all Leases whether such obligations are structured as the
obligation of the landlord to deliver improved space or to provide a tenant
improvement allowance (excluding, however, any obligation by the landlord to
repair, restore or otherwise improve any tenant space not part of initial tenant
improvements).

(i) With respect to Tenant Costs under Leases in effect as of the date hereof
which are monetary obligations on the Closing Date, Seller shall assign to
Purchaser and Purchaser shall assume the outstanding obligations of Seller with
respect to all such monetary obligations due and payable after the Closing Date,
and the aggregate unpaid amount thereof shall be credited against the Purchase
Price, and Purchaser shall pay all such allowances from and after the Closing
Date as and when the same shall become due and payable; and

(ii) With respect to Tenant Costs under Leases executed from and after the date
hereof or renewals or extensions of existing Leases executed from and after the
date hereof, on the Closing Date, Purchaser shall reimburse Seller for all such
Tenant Costs paid by Seller (and any unpaid but earned construction management
fees) as of or prior to the Closing Date, Seller shall assign to Purchaser and
Purchaser shall assume all of the obligations of Seller under all Construction
Contracts therefor as part of the Assignment and Assumption, and the aggregate
unpaid amount of all such Tenant Costs shall be paid by Purchaser from and after
the Closing Date as and when the same shall become due and payable.
Notwithstanding the foregoing, at or prior to Closing, Seller, at Seller’s sole
cost and expense (and without reimbursement from Purchaser), shall pay all
Tenant Costs with respect to the E*Trade Lease as set forth on Exhibit 8G.

(h) Existing Loan Reserves. Seller shall receive a credit for the amount of any
and all reserves held by the Norfolk Existing Lender and the Parkwood Point
Existing Lender under the Norfolk Existing Loan and the Parkwood Point Existing
Loan.

(i) Final Adjustment After Closing. Prior to Closing, Seller shall complete
partial year reconciliation with respect to CAM, Taxes and Insurance charges for
the year of Closing as of April 30, 2007 (the “Preliminary CAM Reconciliation”).
Subject to the post closing “true up” provided for herein, CAM shall be prorated
as of the date of Closing on a lease-by-lease basis with each party being
entitled to receive a portion of the CAM payable under each Lease for the CAM
Lease Year in which Closing occurs, which portion shall be equal to the actual
CAM incurred during the party’s respective periods of ownership of the Property
during the CAM Lease Year and shall be based upon the Preliminary CAM
Reconciliation. Five (5) days prior to Closing Seller shall submit to Purchaser
an itemization of its actual CAM operating expenses through such date and the
amount of CAM received by Seller as of such date, together with an estimate of
CAM to be incurred to, but not including, the Closing, all based upon the
Preliminary CAM Reconciliation. In the event that Seller has received CAM
payments in excess of its actual CAM operating expenses, Seller shall pay to
Purchaser (or provide Purchaser a credit against the Purchase Price) an amount
equal to such excess. In the event that Seller has received CAM payments less
than its actual CAM, Purchaser shall pay to Seller in an amount equal to such
deficit following the final operating expense reconciliation for CAM completed
by Purchaser pursuant to the terms of this Agreement. Thereafter following
Closing, Purchaser agrees to perform the final operating expense reconciliation
adjustment for CAM for calendar year 2007 on or before March 31, 2008. Purchaser
and Seller agree to make adjustments for any CAM after reconciliations have been
completed with all tenants on or before March 31, 2008. Payments in connection
with the final adjustment shall be due and payable within thirty (30) days of
written notice. As used herein, the term “CAM Lease Year” means the twelve
(12) month period as to which annual CAM are owed under each Lease. Upon receipt
by either party of any CAM true up payment from a Tenant, the party receiving
the same shall provide to the other party its allocable share of the “true up”
payment within five (5) days of the receipt thereof.

(j) Closing Costs. Seller shall pay for the following: (i) the cost of any
documentary stamps and/or transfer taxes associated with the deeds; (ii) the
cost of recording any corrective title instruments;(iii) the costs of clearing
any title matter Seller elects to cure; and (iv) one half of the charges of the
Escrow Agent. Purchaser shall pay for the following: (i) the cost of issuing the
Commitment and the owner’s policy of title insurance and any endorsements;
(ii) one half of the charges of the Escrow Agent; and (iii) all other costs and
expenses of closing, including, without limitation, reimbursement to Seller of
the survey costs and expenses, all costs and expenses associated with
Purchaser’s assumption of the Norfolk Existing Loan and the Parkwood Point
Existing Loan, and all costs and expenses associated with Purchaser’s financing
of the remaining Property. Each party shall pay the fees and expenses of its
respective legal counsel.

(k) Survival. The provisions of this Section 7 shall survive Closing and the
delivery of the deed of conveyance hereunder for Three Hundred Sixty-Five
(365) days.

8. Representations, Warranties, and Covenants of Seller. For purposes of this
Section 6, the term “Seller” means, as applicable, Joe, 280 Interstate,
Southhall, Millenia, 5660, Georgia Wind I, Georgia Wind II, Georgia Wind III,
Riverside, Overlook, Deer Point, Park Point, Park Point Land or Plume Street,
the term “Property” means, as applicable, the portion of the Property owned by a
particular Seller and the term “Service Contracts” means those Service Contracts
to which a particular Seller is a party. Based upon the foregoing, Seller
represents and warrants to, and covenants with, Purchaser as follows:

(a) Seller has the right, power and authority to enter into this Agreement, and
the right, power and authority to convey the Property in accordance with the
terms and conditions of this Agreement. The execution and entry into this
Agreement, the execution and delivery of the documents and instruments to be
executed and delivered by Seller on the Closing Date and the performance by
Seller of Seller’s duties and obligations under this Agreement and of all other
acts necessary for the full consummation of the purchase and sale of the
Property as contemplated herein, are not in violation of, and will not create
any adverse condition under, any contract, agreement or other instrument to
which Seller is a party, or any judicial order or judgment of any nature by
which Seller is bound.

(b) Attached to this Agreement as: Exhibit 8B is a true and complete list of all
Leases in effect as of the date hereof with respect to the Beckrich One
Property; Exhibit 8B-1 is a true and complete list of all Leases in effect as of
the date hereof with respect to the Beckrich Two Property; Exhibit 8B-2 is a
true and complete list of all Leases in effect as of the date hereof with
respect to the Southwood One Property; Exhibit 8B-3 is a true and complete list
of all Leases in effect as of the date hereof with respect to the 280 Interstate
North Property; Exhibit 8B-4 is a true and complete list of all Leases in effect
as of the date hereof with respect to the Southhall Center Property;
Exhibit 8B-5 is a true and complete list of all Leases in effect as of the date
hereof with respect to the Millenia Park One/Legacy Point Property; Exhibit 8B-6
is a true and complete list of all Leases in effect as of the date hereof with
respect to the 5660 New Northside Drive Property; Exhibit 8B-7 is a true and
complete list of all Leases in effect as of the date hereof with respect to the
100 Windward Plaza Property; Exhibit 8B-8 is a true and complete list of all
Leases in effect as of the date hereof with respect to the Windward Pointe 200
Property; Exhibit 8B-9 is a true and complete list of all Leases in effect as of
the date hereof with respect to the 300 Windward Plaza Property; Exhibit 8B-10
is a true and complete list of all Leases in effect as of the date hereof with
respect to the 245 Riverside Property; Exhibit 8B-11 is a true and complete list
of all Leases in effect as of the date hereof with respect to the Overlook I
Property and the Overlook II Property; Exhibit 8B-12 is a true and complete list
of all Leases in effect as of the date hereof with respect to the Deerfield
Point I & II Property; Exhibit 8B-13 is a true and complete list of all Leases
in effect as of the date hereof with respect to the Parkwood Point Property;
Exhibit 8B-14 is a true and complete list of all Leases in effect as of the date
hereof with respect to the Norfolk Property. There are no Leases in effect as of
the date hereof with respect to the Park Point Land Property. Except as set
forth on Exhibit 8B, Exhibit 8B-1, Exhibit 8B-2, Exhibit 8B-3, Exhibit 8B-4,
Exhibit 8B-5, Exhibit 8B-6, Exhibit 8B-7, Exhibit 8B-8, Exhibit 8B-9,
Exhibit 8B-10, Exhibit 8B-11, Exhibit 8B-12, Exhibit 8B-13 and Exhibit 8B-14 to
this Agreement, as of the date hereof, (i) Seller is the owner of the lessor’s
interest in all such Leases, (ii) Seller has not modified any Lease or consented
to any assignment or sublease of any Lease and, to the knowledge of Seller, no
Lease has been modified, assigned or sublet in any respect, (iii) Seller has
performed all material obligations on the part of the landlord to be performed
under each such Lease, and there are no agreements with any tenant for the
performance of any work or otherwise with respect to any matter except as set
forth in such Leases, (iv) Seller heretofore has completed all tenant
improvements required under such Leases to be constructed by Seller, (v) except
as set forth in such Leases, no tenant has any option to purchase the Property,
to lease additional space in the Property, to extend the term of such tenant’s
Lease, to put back to the landlord any space currently subject to such tenant’s
Lease, or to terminate such tenant’s Lease, (vi) no notice of default has been
given or received by Seller with respect to any Lease within the preceding
ninety (90) days, and no tenant otherwise is in monetary default for more than
thirty (30) days or, to the knowledge of Seller, is in material non-monetary
default under its Lease, and (vii) no tenant has paid rent for more than one
(1) month in advance.

(c) After the date of this Agreement and pending Closing or the earlier
termination of this Agreement, Seller shall not, without first obtaining
Purchaser’s consent, which consent shall not be unreasonably withheld by
Purchaser, (i) accept Rent (or any other amounts payable to Seller, as landlord)
more than thirty (30) days in advance of the due date thereof, (ii) extend or
otherwise modify or amend, or terminate any Lease or consent to any requested
assignment or subletting of any Lease (excluding renewal or extension, expansion
or termination options, or assignment or subleasing rights, contained within any
of the Leases in existence as of the date hereof that do not require Seller’s
consent), or (iii) enter into any agreement for the lease or other occupancy of
any portion of the Property (excluding renewal, extension or expansion options,
or assignment or subleasing rights, contained within any of the Leases in
existence as of the date hereof).

(d) Pending Closing or the earlier termination of this Agreement, subject to
Section 8(c) above, Seller shall not take any action which would materially
impair the condition of title to the Property.

(e) Attached to this Agreement as Exhibit 8E, Exhibit 8E-1, Exhibit 8E-2,
Exhibit 8E-3, Exhibit 8E-4, Exhibit 8E-5, Exhibit 8E-6, Exhibit 8E-7,
Exhibit 8E-8, Exhibit 8E-9, Exhibit 8E-10, Exhibit 8E-11, Exhibit 8E-12,
Exhibit 8E-13, and Exhibit 8E-14 is a true and complete list of all written
Service Contracts pertaining to the Property as of the date hereof. There are no
Service Contracts in effect as of the date hereof with respect to the Park Point
Land Property. Except as set forth on Exhibit 8E, Exhibit 8E-1, Exhibit 8E-2,
Exhibit 8E-3, Exhibit 8E-4, Exhibit 8E-5, Exhibit 8E-6, Exhibit 8E-7,
Exhibit 8E-8, Exhibit 8E-9, Exhibit 8E-10, Exhibit 8E-11, Exhibit 8E-12,
Exhibit 8E-13, and Exhibit 8E-14, as applicable, all Service Contracts are in
full force and effect and no party is in default thereunder and, after the date
of this Agreement, Seller shall not modify or amend, or terminate any Service
Contract other than for cause, or enter into any other agreement for comparable
services for the benefit of the Property without in each instance first
obtaining the prior written consent of Purchaser, which consent shall be granted
if such agreement may be terminated upon thirty (30) days prior notice by owner
and without the imposition of a termination fee or penalty, and otherwise shall
not be unreasonably withheld, conditioned or delayed. If requested by Purchaser
in writing prior to the expiration of the Feasibility Period, Seller shall give
notice of termination of any Service Contract which by its terms may be
terminated by Seller without the imposition of a termination fee or penalty, it
being agreed however, that such notice in each instance shall be contingent upon
Closing and that any Service Contract which by its terms shall survive Closing
notwithstanding prior notice of termination given by Seller shall be assumed by
Purchaser for the balance of its term and shall be subject to proration between
the parties under Section 7 hereof. On the Closing Date, Seller shall terminate
any management contract for the Property effective as of the Closing Date.

(f) As of the date hereof, there is no judicial, administrative or other
adversarial suit, action or proceeding pending or, to the knowledge of Seller,
threatened against Seller or the Property, which in any instance would bind the
Property or Purchaser, or adversely affect Seller’s ability to convey the
Property to Purchaser as required by this Agreement.

(g) To the knowledge of Seller, as of the date hereof, there are no pending or
contemplated condemnation or eminent domain proceedings (or process or purchase
in lieu thereof) affecting the Property or any part thereof. If any such
proceedings are commenced or notice thereof is received by Seller prior to the
Closing Date, the provisions of Section 14 of this Agreement shall govern.

(h) As of the date hereof, to Seller’s knowledge there are no, and Seller has
not received written notice of any, uncured violations of any law, ordinance,
order or requirement of any governmental or quasi-governmental authority
affecting the Property.

(i) At Closing, there shall be no employees of the Property nor will there be
any accrued salary, vacation time or other benefits payable to any employee who
could make a claim against the Property or Purchaser.

(j) Seller is not a foreign person as defined in the Internal Revenue Code of
1986, as amended, and, on the Closing Date, Seller shall execute and deliver a
certification of non-foreign status in the form reasonably required by the title
or settlement agent conducting Closing.

(k) Seller has complied in all material respects with all of its obligations and
has not received any written notice of default from: (i) the Norfolk Existing
Lender under the Norfolk Existing Loan, and to Seller’s knowledge, no default or
Event of Default, or event which with the giving of notice, the passage of time
or both would constitute a default or Event of Default has occurred under the
Norfolk Existing Loan, and Seller has provided Purchaser with full, complete and
correct copies of the Norfolk Existing Loan documents, which have not been
amended or modified except as contained in the documents delivered to Purchaser;
and (ii) the Parkwood Point Existing Lender under the Parkwood Point Existing
Loan, and to Seller’s knowledge, no default or Event of Default, or event which
with the giving of notice, the passage of time or both would constitute a
default or Event of Default has occurred under the Parkwood Point Existing Loan.
Seller has provided Purchaser with full, complete and correct copies of the
Parkwood Point Existing Loan Documents, which have not been amended or modified
except as contained in the documents delivered to Purchaser;.

(l) Except as disclosed on Exhibit 8K, Exhibit 8K-1, Exhibit 8K-2, Exhibit 8K-3,
Exhibit 8K-4, Exhibit 8K-5, Exhibit 8K-6, Exhibit 8K-7, Exhibit 8K-8,
Exhibit 8K-9, Exhibit 8K-10, Exhibit 8K-11, Exhibit 8K-12, Exhibit 8K-13 and
Exhibit 8K-14 to this Agreement and except for paints, commercial cleaning
agents and other substances ordinarily used in the repair, maintenance or
operation of the Property in compliance with all Environmental Laws, (i) Seller
has not used the Property and, to the knowledge of Seller, the Property has not
been used for, the storage, manufacture, treatment or disposal of “ Hazardous
Substances,” (ii) to the knowledge of Seller, no Hazardous Substances requiring
remediation or removal are located on, in or under the Property, and (iii) no
action under any “Environmental Laws” has been taken against Seller, nor has
Seller received written notice of any violation of any Environmental Laws with
respect to the Property. The environmental reports, studies and analyses
relating to the Property listed on Exhibit 8K, through Exhibit 8K-14 are the
environmental reports used by the respective Seller, in connection with its
ownership and operation of the Property. As used herein, “Hazardous Substances”
means all materials subject to regulation under the Comprehensive Environmental
Response, Compensation, and Liability Act, 42 U.S.C. §§6901 et seq., the
Resource Conservation and Recovery Act, 42 U.S.C. §§6901 et seq., the Toxic
Substance Control Act, 15 U.S.C. §§2601 et seq., or any other applicable
federal, state or local law or regulation now in force or hereafter enacted
relating to materials having adverse effects on human health or the environment,
and includes, but is not limited to, asbestos, polychlorinated biphenyls (PCBs),
petroleum products and lead-based paints. All such laws relating to hazardous
waste disposal and toxic substances are collectively referred to herein as
“Environmental Laws.”

(m) EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS SECTION 8,
IT IS UNDERSTOOD AND AGREED THAT SELLER DISCLAIMS ALL WARRANTIES OR
REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO
THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OR REPRESENTATIONS AS TO
MATTERS OF TITLE (OTHER THAN SELLER’S WARRANTY OF TITLE SET FORTH IN THE SPECIAL
WARRANTY DEED TO BE DELIVERED AT CLOSING), ZONING, TAX CONSEQUENCES, PHYSICAL OR
ENVIRONMENTAL CONDITIONS, AVAILABILITY OR ACCESS, INGRESS OR EGRESS, PROPERTY
VALUE, OPERATING HISTORY, GOVERNMENTAL APPROVALS, GOVERNMENTAL REGULATIONS OR
ANY OTHER MATTER OR THING RELATING TO OR AFFECTING THE PROPERTY. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS SECTION 8, PURCHASER AGREES
THAT WITH RESPECT TO THE PROPERTY, PURCHASER HAS NOT RELIED UPON AND WILL NOT
RELY UPON, EITHER DIRECTLY OR INDIRECTLY, ANY REPRESENTATION OR WARRANTY OF
SELLER OR SELLER’S AGENTS OR EMPLOYEES. PURCHASER REPRESENTS THAT IT IS A
KNOWLEDGEABLE, SOPHISTICATED AND EXPERIENCED PURCHASER OF REAL ESTATE SIMILAR TO
THE PROPERTY AND THAT IT IS RELYING SOLELY ON ITS OWN EXPERTISE AND THAT OF
PURCHASER’S CONSULTANTS, AND THAT PURCHASER WILL CONDUCT SUCH INSPECTIONS AND
INVESTIGATIONS OF THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, THE PHYSICAL AND
ENVIRONMENTAL CONDITIONS THEREOF, AND SHALL RELY UPON SAME, AND, UPON CLOSING,
ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING, BUT NOT LIMITED TO, ADVERSE
PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY PURCHASER’S
INSPECTIONS AND INVESTIGATIONS. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN THIS SECTION 8, PURCHASER ACKNOWLEDGES AND AGREES THAT UPON
CLOSING, SELLER SHALL SELL AND CONVEY TO PURCHASER AND PURCHASER SHALL ACCEPT
THE PROPERTY “AS IS, WHERE IS,” WITH ALL FAULTS, AND THERE ARE NO ORAL
AGREEMENTS, WARRANTIES OR REPRESENTATIONS COLLATERAL TO OR AFFECTING THE
PROPERTY BY SELLER OR ANY THIRD PARTY. THE TERMS AND CONDITIONS OF THIS SECTION
SHALL EXPRESSLY SURVIVE CLOSING AND NOT MERGE THEREIN.

(n) Without limiting Section 8(m) above, Purchaser acknowledges that, except as
may otherwise be specifically set forth elsewhere in this Agreement, neither
Seller nor its consultants, brokers or agents have made any representations or
warranties of any kind upon which Purchaser is relying as to any matters
concerning the Property or the Personal Property, including, but not limited to,
the condition of the land or any improvements comprising the Property, the
existence or non-existence of Hazardous Substances, economic projections or
market studies concerning the Property, any development rights, taxes, bonds,
covenants, conditions and restrictions affecting the Property, water or water
rights, topography, drainage, soil, subsoil of the Property, the utilities
serving the Property or any zoning or building laws, rules or regulations or
Environmental Laws affecting the Property. Seller makes no representation or
warranty that the Property complies with Title III of the Americans with
Disabilities Act or any fire code or building code. Except in the case of a
breach of a representation or warranty in this Section 8 (or other breach of
this Agreement by Seller), Purchaser, any affiliate or parent of Purchaser, all
shareholders, employees, officers and directors of Purchaser or Purchaser’s
affiliate or parent, and their respective successors and assigns (“Purchaser
Group”) hereby covenant not to sue Seller, its members, managers, or any
affiliates of Seller or Seller’s members or managers for, and shall not enforce
any liability or obligation of Seller, its members or managers or affiliates of
Seller or Seller’s members or managers for, and hereby agree not to bring,
assert or maintain any action or claim for contribution, cost recovery or
otherwise, including for injunctive relief, relating directly or indirectly to
the violation of Environmental Laws regarding the existence of asbestos or
Hazardous Substances on, or environmental conditions of, the Property, whether
known or unknown, by any action or proceeding wherein a money or other personal
judgment, including injunctive relief, is sought by Purchaser Group against
Seller, its members or managers or affiliates of Seller or Seller’s members or
managers; provided, however, that Purchaser Group and their successors or
assigns may bring any action or proceeding to enforce and realize rights and
claims under such Environmental Laws for contribution, cost recovery or
otherwise against third parties, including but not limited to Sellers’
predecessors’ in title to the Property and name Seller and Seller’s affiliates
in such action or proceeding to the extent they, or any of them, are necessary
parties to such action or proceeding; further provided, however, that any
judgment in any such action or proceeding in favor of Purchaser Group or their
successors or assigns shall not be enforced by Purchaser Group or any such
successor or assign against Seller, its general partners or Seller’s affiliates
or Seller’s members or managers.

(o) Seller has provided to Purchaser certain unaudited historical financial
information regarding the Property relating to certain periods of time in which
Seller owned the Property. Seller and Purchaser hereby acknowledge that such
information has been provided to Purchaser at Purchaser’s request solely as
illustrative material. Seller represents only that such information is the same
information provided to Seller by the property manager and prepared by the
property manager and makes no representation or warranty that such material is
accurate or that Purchaser will achieve similar financial or other results with
respect to the operations of the Property, it being acknowledged by Purchaser
that Seller’s operation of the Property and allocations of revenues or expenses
may be vastly different than Purchaser may be able to attain. Purchaser
acknowledges that it is a sophisticated and experienced Purchaser of real estate
and further that Purchaser has relied upon its own investigation and inquiry
with respect to the operation of the Property and releases and covenants not to
sue Seller and the affiliates of Seller from any liability with respect to such
historical information, unless there has been fraud by Seller in the preparation
of the historical information.

(p) To the extent that Seller may provide to Purchaser existing or other reports
of third parties regarding the condition of the Property, Seller makes no
representation or warranty concerning the accuracy or completeness of any such
reports, studies or investigations regarding the Property which was prepared by
anyone other than Seller itself, including but not limited to the Due Diligence
Items (the “Existing Third Party Reports”), Purchaser hereby releases and
covenants not to sue Seller, its general partners or affiliates of Seller or
Seller’s general partners from and with respect to any liability whatsoever with
respect to the Existing Third Party Reports, or, including, without limitation,
the matters set forth in the Existing Third Party Reports, and the accuracy
and/or completeness of the Existing Third Party Reports. Furthermore, Purchaser
acknowledges that it will be purchasing the Property with all faults disclosed
in the Existing Third Party Reports.

(q) Except for representations or warranties that are made by their terms as of
a specified date, which shall be true and correct in all material respects as of
the date so specified, each of the foregoing representations and warranties of
Seller shall be true and correct in all material respects as of the date of this
Agreement and as of the Closing Date, and Seller shall provide written notice to
Purchaser of any facts or circumstances which would materially alter or make any
such representation or warranty untrue or incorrect in any material respect.

In connection with the foregoing provisions of this Section 8 and
notwithstanding any provision of this Agreement, express or implied, to the
contrary, Seller and Purchaser agree as follows:

(i) Any representation or warranty made to the knowledge of Seller is made to
the actual knowledge of Mike Daly, Vice President — Asset Management, Chris
Eyrick, Manager – Real Estate Investments, Teresa Terhune, Manager — Asset
Management or Shari Chaney, Manager – Asset Management (collectively, The
“Seller Knowledge Parties”) without independent investigation, and in connection
with their respective roles in connection with the ownership of the Property;

(ii) no representation or warranty of Seller shall be deemed to have been
breached if or to the extent any breach thereof hereafter arising is caused by
any tenant or occupant of the Property or any other act or occurrence beyond the
reasonable control of Seller or by any act or omission by Purchaser or any
agent, employee, independent contractor or invitee of Purchaser;

(iii) if prior to or contemporaneously with the tender of performance hereunder
on the Closing Date, Purchaser shall obtain knowledge of any act or omission, or
fact or circumstance, which individually or collectively renders any
representation or warranty under this Section 8 untrue or incorrect in any
material respect and Purchaser for any reason shall fail to give to Seller
written notice thereof prior to the time of completed tender of performance on
hereunder on the Closing Date, then and in each such event such representation
or warranty shall be deemed waived by Purchaser to the extent of such act or
omission or fact or circumstance unless otherwise agreed to in writing by Seller
and Purchaser, it being agreed for the purposes of this Section 8(p)(iii) that
the knowledge of Purchaser shall be deemed to include all information and
disclosure contained in this Agreement, in all Feasibility Studies, all Seller
Disclosures, any other information provided to Purchaser by or on behalf of
Seller or its managing agent hereunder, all Title Documents, and any and all
other due diligence review and investigation conducted by or on behalf of
Purchaser by its legal representatives;

(iv) each of the representations and warranties of Seller shall survive Closing,
provided, however, that if any claim for breach of any of such representations
or warranties is not made within six (6) months from and after the Closing Sate
by the filing of a judicial action or suit or by notice of claim, then such
representation and warranty and claim thereupon automatically shall expire; and

(v) Seller shall not be obligated to pay any amounts with respect to breaches of
representations and warranties until the aggregate obligation of Seller with
respect to such breaches exceeds FIFTY THOUSAND AND 00/100 Dollars ($50,000.00),
whereupon Seller shall be liable for all such amounts which exceed FIFTY
THOUSAND AND 00/100 DOLLARS ($50,000.00). In no event shall the aggregate
liability of Seller to Purchaser with respect to breaches of representations and
warranties exceed ONE MILLION FIVE HUNDRED THOUSAND AND 00/100 DOLLARS
($1,500,000.00).

9. Representations and Warranties of Purchaser. Purchaser represents and
warrants to, and covenants with, Seller as follows:

(a) Purchaser is a limited liability company duly formed and validly existing
under the laws of the State of Florida, has full power and authority to execute
and deliver this Agreement and to perform the obligations of Purchaser
hereunder, and the person(s) executing this Agreement on behalf of Purchaser
have been authorized to execute and deliver this Agreement on behalf of
Purchaser. The execution and delivery by Purchaser of, and the performance and
compliance by Purchaser with, the terms and provisions of this Agreement do not
violate any term, condition or provision of (i) Purchaser’s organizational or
governing documents, (ii) any judgment, order, injunction, decree, regulation or
ruling, of any court or other governmental authority to which Purchaser is
subject, or (iii) any agreement or contract to which Purchaser is a party or is
bound. No consent, waiver or approval by any third party which heretofore has
not been obtained is required in connection with the execution and delivery by
Purchaser of this Agreement or the performance by Purchaser of the obligations
to be performed under this Agreement by Purchaser.

(b) The representations and warranties of Purchaser shall be true and correct as
of the date of this Agreement and as of the Closing Date and shall survive
Closing.

10. Additional Covenants of the Parties.

(a) Covenants of Seller. Pending the Closing Date, Seller shall:

(i) Use commercially reasonable efforts to obtain and, no later than five
(5) business days prior to the Closing Date, to deliver to Purchaser executed
estoppel certificates from Tenants representing not less than seventy percent
(70%) of gross leased area of the Buildings, which percentage must include all
Major Tenants (as hereinafter defined) and be dated not earlier than the date of
this Agreement and substantially in the form of Exhibit D1 hereto (the “Tenant
Estoppels”). For purposes of this Agreement, the term Major Tenants shall mean
those Tenants leasing more than 10,000 square feet in the aggregate. Seller
shall promptly deliver to Purchaser all Tenant Estoppels that Seller receives.
In determining whether this requirement has been satisfied, Purchaser may object
to any Tenant Estoppel which does not substantially conform to Exhibit D1 or
that otherwise discloses any materially adverse matters, which all adverse
matters must be rectified to Purchaser’s reasonable satisfaction. Purchaser
shall notify Seller within five (5) business days of its receipt of any Tenant
Estoppel of its approval or disapproval (and if disapproved, the basis for such
disapproval). If Purchaser fails to provide such notice to Seller within said
time period, Purchaser shall be deemed to have approved any such Tenant
Estoppel. Notwithstanding anything to the contrary contained herein, the
deletion by any Tenant of the language contained in Paragraphs 14 and/or 15 as
shown on Exhibit D1 shall not constitute a material, adverse matter, nor shall
any such deletion be the basis of disapproval by Purchaser of any Tenant
Estoppel; provided, however, that if any Tenant returns a Tenant Estoppel
without such language (or materially, adversely modifies such language), Seller
shall submit a subordination, non-disturbance and attornment agreement, in form
reasonably acceptable to Purchaser (a “SNDA”), to such Tenant and further
provided that the receipt of a SNDA executed on behalf of such Tenant shall not
be a condition to or delay Closing. Seller agrees to use commercially reasonable
efforts to obtain any SNDA as contemplated in this Section 10(a)(i);

(ii) continue to cause the Property to be operated in its customary manner and
in compliance with applicable laws;

(iii) perform all material obligations on the part of the landlord to be
performed under all Leases for the Property;

(iv) maintain in effect currently maintained physical damage, liability and
other insurance coverage with respect to the Property; and

(v) Riverside shall, prior to Closing, remediate and monitor the moisture
relating to the men’s and women’s restrooms located on the first, second and
third floors of the 245 Riverside Building in accordance with the
recommendations of Skyetech set forth in that certain report prepared by
Skyetech for the benefit of Riverside’s property manager dated February 7, 2007;

(vi) Seller shall use commercially reasonable efforts to assist Purchaser in
obtaining any third party estoppels and consents from parties other than tenants
under the Leases, as Purchaser deems reasonably necessary in connection with its
investigation of the Property; provided, however, in no event shall any such
third party estoppels and consents be considered a condition precedent to
Purchaser’s obligation to perform pursuant to the terms of this Agreement; and

(vii) Seller shall use commercially reasonable efforts to obtain a waiver or
release of that certain Memorandum of Option and Right of First Offer dated
December 23, 2004, by and between BSD II, LLC, a Georgia limited liability
company (“BSD”) and Park Point Land (the “Park Point Option”) from BSD with
respect to the Park Point Land Property; provided, however, in the event that
Seller is unable to obtain the waiver or release of the Park Point Option, the
Park Point Land Property will be removed from the Property to be conveyed to
Purchaser at Closing and Purchaser shall receive a credit against the Purchase
Price in the amount allocated to the Park Point Land Property in Section 4(a)
hereof.

(b) Covenants of Purchaser.

(i) Prior to and as a condition of any entry of Purchaser onto the Property for
the purpose of conducting any Feasibility Study, Purchaser shall obtain and
deliver to Seller substantiation of comprehensive liability and property damage
insurance coverage in an amount no less than TWO MILLION AND 00/100 DOLLARS
($2,000,000.00) public liability and TWO HUNDRED THOUSAND AND 00/100 DOLLARS
($200,000.00) property damage, with a contractual liability endorsement for
Purchaser’s indemnity obligations under this Section 10(b), and naming each
Seller as an additional insured. Purchaser agrees to indemnify, hold harmless
and defend Seller from and against any and all claims, damages or liabilities
(including reasonable attorneys’ fees, court costs and expert witness and other
third party consultant costs and expenses) for any injury or damage to persons
or property caused by or in connection with the conduct of the Feasibility
Studies by or on behalf of Purchaser or the entry of Purchaser (or any agent or
representative of Purchaser) unto the Property prior to the Closing Date.

(ii) Purchaser shall restore to its prior condition any portion(s) of the
Property damaged by or on behalf of Purchaser, including, without limitation,
damage occasioned by the conduct of any Feasibility Study, which restoration
shall be completed within thirty (30) days of written demand therefor by Seller.

(iii) Promptly upon any termination of this Agreement, Purchaser shall deliver
to Seller all Seller Disclosures and all copies thereof in the possession or
control of Purchaser or any of its agents, representatives, consultants or
professionals.

(iv) Purchaser shall use commercially reasonable means to obtain the written
consent of the Norfolk Existing Lender and the Parkwood Point Existing Lender to
Purchaser’s assumption of the Norfolk Existing Loan and the Parkwood Point
Existing Loan. Purchaser shall provide Norfolk Existing Lender and Parkwood
Point Existing Lender any and all information as such lenders may reasonably
request in connection with each such lender’s approval of the Purchaser and the
Purchaser’s assumption of the Norfolk Existing Loan and the Parkwood Point
Existing Loan.

(v) This Section 10(b) shall survive the termination of this Agreement and
Closing and the delivery of the deed of conveyance hereunder.

11. Conditions Precedent to the Obligations of the Parties.

(a) Purchaser’s Conditions. The obligation of Purchaser to perform hereunder and
to acquire the Property on the Closing Date shall be subject to the following
express conditions (each of which conditions may be waived in writing by
Purchaser, in the sole discretion of Purchaser):

(i) On the Closing Date, title to the Property shall be as provided for in
Section 5 hereof;

(ii) on the Closing Date, the representations and warranties of Seller as set
forth in this Agreement shall be true and correct in all material respects in
accordance with their respective terms and Seller shall have performed all of
its covenants and obligations hereunder in all material respects;

(iii) on or before five (5) business days prior to the Closing Date, Seller
shall have obtained and delivered the Tenant Estoppels from Tenants under the
Leases in accordance with and as required under Section 10(a)(i) hereof (the
“Estoppel Threshold”), failing which, Purchaser shall be entitled to either
(A) terminate this Agreement and the Deposit shall be promptly returned to
Purchaser and neither Seller nor Purchaser shall have any further obligations to
each other under this Agreement (except for those obligations that expressly
survive termination of this Agreement), or (B) permit Seller to meet the
Estoppel Threshold by delivering a Seller Estoppel (as defined in
Section 12(a)(vii)) on or before five (5) business days prior to the Closing
Date, or (C) waive such condition and proceed to Closing;

(iv) on the Closing Date, no judicial, administrative or other adversarial suit,
action or proceeding shall be pending against Seller or the Property and which
in any instance adversely and materially would bind the Property or Purchaser,
or adversely and materially affect Seller’s ability to convey the Property to
Purchaser as required by this Agreement;

(v) on the Closing Date, Seller shall tender performance as provided for in this
Agreement;

(vi) subject to the terms of Section 4 hereof, Purchaser shall have obtained the
written approval of the Norfolk Existing Lender and Parkwood Point Existing
Lender of Purchaser’s assumption of the Norfolk Existing Loan and the Parkwood
Point Existing Loan, respectively;

(vii) Georgia Wind I and E*Trade Group, Inc. shall have consummated a lease
amendment for space at the 100 Windward Building on substantially the same terms
as evidenced by the Letter of Intent by and between Georgia Wind I, LLC and
E*Trade Group, Inc., dated April 2, 2007 attached hereto as Exhibit 11(a)(viii)
(the “E*Trade Lease”). The form of the E*Trade Lease shall be in a form
reasonably agreed upon by Seller and Purchaser. In the event the E*Trade Lease
is not consummated prior to Closing, Seller shall provide Purchaser with a
credit against the Purchase Price in the amount of Two Million Five Hundred
Twenty Thousand Six Hundred Twenty-Nine and 00/100 Dollars ($2,520,629.00);

(viii) Riverside and Advantis Real Estate Services Company, Lewis, Longman, &
Walker, P.A., Pappas Metcalf Jenks & Miller, P.A., Broad Street Partners,
L.L.C., and American Association of Clinical Endocrinologists, Inc. shall have
executed lease amendments with respect to their respective leases terminating
any rights such tenants may have under their leases to utilize offsite parking
facilities; provided, however in the event Riverside is unable to execute lease
amendments with respect to such leases prior to Closing, Seller shall execute,
at Closing, an agreement to provide Purchaser, at no cost to Purchaser, with the
offsite parking for such tenants on such terms and conditions as required under
their respective leases until the expiration of the term of such leases
(including any renewal term provided under the terms and conditions of such
leases as of the date hereof);

(ix) Georgia Wind II and Arseal Technologies, LLC, a Georgia limited liability
company shall have consummated an office lease for space at the 200 Windward
Pointe 200 Building on substantially the same terms as incorporated into the
draft lease attached hereto as Exhibit 11(a)(ix) (the Arseal Lease”);

(x) Deer Point and Cygnus Business Media, Inc., a Delaware corporation shall
have consummated an office lease for space at the Deer Point II Building on
substantially the same terms as incorporated into the draft lease attached
hereto as Exhibit 11(a)(x) (the “Cygnus Lease”)

(b) Seller’s Conditions. The obligation of Seller to perform hereunder and to
sell the Property on the Closing Date shall be subject to the following express
conditions (each of which conditions may be waived in writing by Seller, in the
sole discretion of Seller):

(i) on the Closing Date, the representations and warranties of Purchaser set
forth in this Agreement shall be true and correct in all material respects in
accordance with their respective terms and Purchaser shall have performed all of
its covenants and obligations hereunder in all material respects; and

(ii) on the Closing Date, Purchaser shall tender performance as provided for in
this Agreement.

12. Delivery of Funds and Documents at Closing.

(a) On the Closing Date and without limitation of Section 6(b) of this
Agreement, Seller shall deliver to or for the benefit of Purchaser the
following:

(i) Special or limited warranty deeds in the form attached hereto as Exhibit F,
Exhibit F-1 and Exhibit F-2, as applicable to the Property and Improvements, in
proper form for recording and duly executed and acknowledged by Seller (and
quitclaim deeds with legal descriptions of the Property based on the Survey, if
requested by Purchaser);

(ii) a quitclaim bill of sale (which shall not, for the avoidance of doubt,
warrant title, fitness for a particular purpose or condition or quality or
provide any other warranty) to all Tangible Personal Property, and physical
possession of all security codes, keys and any other forms of access;

(iii) a general assignment and assumption (the “Assignment and Assumption”),
substantially in the form of Exhibit E to this Agreement, of all Leases, Service
Contracts, Governmental Approvals, Plans and Specifications and Construction
Contracts to be assigned to Purchaser, together with originals (or, if not
available, true copies) thereof;

(iv) actual possession of all non-cash Lease security and other deposits and/or
escrows thereunder;

(v) a current rent roll certified to be true and accurate in all material
respects, and copies of such maintenance and/or repair records of the Property
which are reasonably available to Seller and which Seller has the right to
deliver, and which shall be deemed delivered if left at the Property management
office;

(vi) notices to Tenants advising them of the sale of the Property to Purchaser
and to whom future rent payments are to be forwarded, which notice shall be
subject to the reasonable approval of Purchaser;

(vii) the original Tenant Estoppels; provided, however, that in the event that
Seller is not able to obtain Tenant Estoppels in the amount of the Estoppel
Threshold as required in this Agreement and Purchaser agrees, Seller may satisfy
its obligation to deliver the Tenant Estoppels by delivering a seller estoppel
certificate (a “Seller Estoppel”) in order to satisfy the Estoppel Threshold in
accordance with and subject to Section 11(a)(iii) hereof, provided, however,
that Seller shall not be permitted to deliver a Seller Estoppel for (A) more
than fifteen percent (15%) of the total rentable square footage for any Property
or (B) any Major Tenant. Such Seller Estoppel shall be in acceptable form if
delivered substantially in the form of Exhibit D-2 attached hereto and such
Seller Estoppel shall be deemed to be a representation and warranty of Seller
and shall be subject to the provisions of Section 8(p) until such time as Seller
delivers the Tenant Estoppel to Purchaser in replacement thereof. Seller’s
liability under such Seller Estoppel shall cease and terminate upon the receipt
by Purchaser of a duly executed Tenant Estoppel from the applicable Tenant;

(viii) all documents and funds required to be delivered by Seller under
Section 5 of this Agreement;

(ix) lease agreements executed by Joe with respect to the 245 Riverside
Property, the Beckrich One Property and the Southwood One Property on the terms
set forth in Exhibit G, Exhibit G-1, and Exhibit G-2, respectively, attached
hereto and in the form set forth in Exhibit H attached hereto, as such form may
be amended as reasonably agreed upon by Seller and Purchaser or as otherwise
modified to reflect conditions applicable only to a particular Property (
collectively, the “St. Joe Leases”).

(x) resolutions of each Seller authorizing the transactions contemplated under
this Agreement, and, to the Title Company, such other documents evidencing and
substantiating the capacity and authority of Seller as reasonably may be
requested by the Title Company;

(xi) a certification by each Seller that the applicable representations and
warranties of such Seller deemed to be made as of the Closing Date are true and
correct in all material respects as of the Closing Date; and

(xii) a certification by each Seller of non-foreign status under Sections 1445
and 7701 of the Internal Revenue Code.

(b) On the Closing Date and without limitation of Section 6(b) of this
Agreement, Purchaser shall deliver to or for the benefit of Seller:

(i) the Purchase Price (adjusted as provided for in this Agreement);

(ii) the Assignment and Assumptions;

(iii) the St. Joe Leases;

(iv) a certification by Purchaser that the representations and warranties of
Purchaser deemed to be made as of the Closing Date are true and correct in all
material respects as of the Closing Date; and

(v) such resolutions, consents and/or other documents evidencing and
substantiating the capacity and authority of Purchaser which reasonably may be
requested by the Title Company.

13. Brokerage. Seller and Purchaser each represents to the other that no broker
or finder acted in connection with this Agreement or the sale of the Property
hereunder other than Eastdil Secured, LLC, who has acted as Seller’s agent
(“Broker”). Subject to consummation of Closing, Seller shall pay a commission to
Broker pursuant to a separate written agreement, and shall indemnify and hold
Purchaser harmless from and against any claims asserted by Broker against
Purchaser with respect to such commission. Seller and Purchaser agree to
indemnify, defend and hold the other harmless from and against claims for
commission or finder’s fee made by or payment due to any other broker, agent or
finder with whom such party may have dealt in connection with this Agreement or
the sale of the Property hereunder. The provisions of this Section 13 shall
survive the termination of this Agreement, and Closing and the delivery of the
deed of conveyance hereunder. The provisions of this Section 13 are solely for
the benefit of the parties hereto and no broker or other party shall be entitled
to any benefit by virtue hereof as a third-party beneficiary or under any other
theory.

14. Casualty or Condemnation.

(a) If all or a material part (as herein defined in Section 14(c) below) of the
Property or Improvements are damaged or destroyed by fire or other casualty, or
are taken by power of condemnation or eminent domain, or process or purchase in
lieu thereof, prior to the Closing Date, Seller shall deliver prompt notice
thereof to Purchaser and this Agreement shall terminate, in which event the
Deposit shall be released to Purchaser and neither party shall have any further
rights against or obligations to the other hereunder except as expressly
provided in this Agreement, provided, that Purchaser may elect, by notice given
to Seller within ten (10) days of the date notice of the occurrence of such
casualty or taking shall have been given to Purchaser by Seller (provided,
however, that the scheduled Closing Date may be extended in order to provide to
Purchaser a complete ten (10) day period within which to make such election), to
close hereunder without abatement or reduction of the Purchase Price (except to
the extent of the deductible under Seller’s insurance coverage in the case of
casualty) and Purchaser shall have the right to appear in, defend and
participate with Seller to negotiate, settle and/or compromise any such
insurance claim or condemnation proceedings or negotiations, and, on the Closing
Date, Seller shall assign to Purchaser all right and entitlement of Seller in
and to all insurance proceeds or condemnation proceeds or awards payable with
respect to such casualty or taking.

(b) If an immaterial part of the Property and Improvements are damaged by fire
or other casualty, or are taken by power of condemnation or eminent domain, or
process or purchase in lieu thereof, prior to the Closing Date, Seller shall
deliver prompt notice thereof to Purchaser and this Agreement shall remain in
full force and effect and Purchaser shall be obligated to close hereunder
without any abatement or reduction of the Purchase Price (except to the extent
of the deductible under Seller’s insurance coverage in the case of casualty),
provided, that, on the Closing Date, Seller shall assign to Purchaser all right
and entitlement of Seller in and to all insurance proceeds or condemnation
proceeds payable with respect to such casualty or taking.

(c) For the purposes of this Section, “material” means damage or destruction to
any one or more of the Properties (or any part thereof) which reasonably is
estimated to cost more than ONE MILLION AND 00/100 DOLLARS ($1,000,000.00) in
the to repair or take longer than one hundred eighty (180) days to repair, or,
at the option of Purchaser, any taking which includes any portion of any
Building, or denies reasonable access to or loss of parking on the Property,
such that following such taking the number of parking spaces on the Property
does not comply with applicable law, or results in the Property violating any
laws or failing to comply with zoning or any covenants, conditions, or
restrictions affecting the Property which affect the owner’s right to operate
the Property and cannot be cured, or entitles any (i) Major Tenants or
(ii) tenants which in the aggregate comprise five percent (5%) or more of the
gross leaseable area of any building, under any Leases to terminate their Lease.

15. Remedies.

(a) Purchaser Default. If Purchaser shall default in its performance obligations
under this Agreement prior to or on the Closing Date or the representations and
warranties of Purchaser set forth in this Agreement shall not be true and
correct in any material respect as and when made in accordance with their
respective terms, and, with respect to any default other than a default by
Purchaser to tender performance on the Closing Date, such default shall continue
for more than ten (10) days following written notice thereof given by Seller to
Purchaser or, if sooner, the Closing Date, then and in such event Seller shall
have the right, as Seller’s sole and exclusive remedy and in lieu of any and all
rights and remedies of Seller at law or in equity, to terminate this Agreement
upon written notice given to Purchaser, in which event the Deposit promptly
shall be released to Seller as liquidated damages and not as a penalty and
neither party shall have further rights or obligations to the other hereunder
except as expressly provided in this Agreement. Additionally, except, with
respect to a Purchaser default under Section 10(b)(i)-(iii) or 13 hereof, Seller
shall have all rights and remedies available to Seller at law or in equity.

(b) Seller Default. If Seller shall default in its performance obligations under
this Agreement prior to or on the Closing Date or the representations and
warranties of Seller set forth in this Agreement shall not be true and correct
in any material respect as and when made in accordance with their respective
terms, and, with respect to any default other than a default by Seller to tender
performance on the Closing Date, such default shall continue for more than ten
(10) days following written notice thereof given by Purchaser to Seller or, if
sooner, the Closing Date, then and in such event Purchaser shall be entitled
either (i) to terminate this Agreement upon written notice given to Seller, in
which event the Deposit promptly shall be released to Purchaser and neither
party shall have further rights or obligations to the other hereunder except as
expressly provided in this Agreement, or (ii) to seek specific performance of,
but not damages from, Seller; provided, however, that if specific performance is
not a remedy available to Purchaser solely as a result of a prior sale of the
Property (or part thereof) by Seller to a third party, then, in such event (and
provided that Purchaser is not in default under the terms of this Agreement),
Purchaser shall also be entitled to pursue an action for compensatory damages
against Seller; provided, however, such compensatory damages shall in no event
exceed Ten Million and No/100 Dollars ($10,000,000.00). Notwithstanding the
foregoing, if Purchaser for any reason shall not file an action for specific
performance in any court asserting jurisdiction over the Property and Seller
within sixty (60) days from the date scheduled for Closing, then Purchaser
conclusively shall be deemed to have waived its right of specific performance
hereunder.

(c) Costs. In any judicial suit or action or other adversarial action between
Seller and Purchaser arising out of this Agreement, the prevailing party therein
shall be entitled to recover its reasonable attorneys’ fees, court costs and
expert witness and other third party consultant costs and expenses.

16. Notices. Except as permitted in Section 2(a) hereof, all notices and other
communications under this Agreement shall be in writing and shall be sent by
either confirmed facsimile, recognized overnight courier or personal delivery,
in all cases addressed to the parties as and at the addresses indicated after
their signature to this Agreement, with copies to the other parties there noted,
or at such other address, and to the attention of such person, of which Seller
or Purchaser shall have given notice as herein provided. Notices shall be deemed
given on the date delivered or attempted in good faith to be delivered to the
primary addressee during normal working hours on business days. Any notice given
by counsel to a party shall have the same effect as if given by such party.

17. Miscellaneous Provisions.

(a) All exhibits attached to this Agreement hereby are incorporated by reference
into this Agreement. This Agreement (together with such exhibits) constitutes
the entire understanding between the parties with respect to the sale and
purchase of the Property, and all prior agreements, understandings,
representations and statements, whether oral or written, are merged herein.
Unless expressly otherwise stated herein, no provision of this Agreement may be
waived except by instrument signed by the party against whom enforcement is
sought. This Agreement may not be modified or amended except by instrument
signed by all parties hereto.

(b) This Agreement is intended to be performed in and shall be governed by and
construed in accordance with the laws of the State in which the particular
property is located, without regard to conflicts of laws principles.

(c) The captions in this Agreement are inserted for convenience only, and in no
way define, describe or limit the scope or intent of this Agreement or any of
the provisions hereof. Seller and Purchaser each acknowledges that it has been
represented by legal counsel in the negotiation and delivery of this Agreement,
and accordingly agree that this Agreement shall be interpreted and construed in
accordance with its plain meaning and without reliance upon, or implication,
inference or assumption arising from, the fact that this Agreement may have been
drafted, in whole or in part, for or on behalf of any party hereto.

(d) This Agreement and the terms hereof shall bind and inure to the parties
hereto and their respective successors and permitted assigns. Notwithstanding
the foregoing, Purchaser may not assign its rights or obligations under this
Agreement except with the prior written consent of Seller, which consent may be
granted or withheld by Seller in its sole discretion, but shall not be
unreasonably delayed. No assignment of this Agreement by Purchaser shall release
Purchaser from its obligations under this Agreement. Any assignment made in
violation of this Section shall be voidable at the option of Seller.
Notwithstanding the foregoing, Purchaser may assign its rights under this
Agreement to any entity that controls, is controlled by, or is under common
control with Purchaser, provided, however, that Purchaser shall have no such
right unless a written assignment is delivered to Seller no later than five
(5) business days before Closing; and further provided that no such assignment
shall relieve Purchaser of its obligations hereunder.

(e) Neither this Agreement nor any memorandum hereof may be recorded among any
public records.

(f) Time is of the essence of this Agreement.

(g) Except as otherwise expressly provided for in this Agreement, this Agreement
and the terms hereof shall not survive Closing but shall merge into the delivery
of deed of conveyance hereunder.

(h) This Agreement may be executed simultaneously in one or more counterparts,
each of which shall be deemed to be an original, and all of which together shall
constitute one and the same instrument.

(i) Notwithstanding any provision of this Agreement to the contrary (other than
Section 7(d)), wherever in this Agreement (i) any provision governs the date of
commencement or expiration of any time period, or the date of occurrence of any
act or event, if any such date otherwise would fall on a Saturday or Sunday or
day on which national banks doing business in the State of Florida are closed
for business, then and in such event, such date shall be deemed for all purposes
of this Agreement to commence or expire, or occur, as the case may be, on the
next succeeding day on which national banks doing business in the State of
Florida are open for business.

(j) Purchaser shall keep the Purchase Price and the other economic terms of this
Agreement, and all Feasibility Studies, Seller Disclosures and any and all other
information received by Purchaser from or on behalf of Seller, confidential,
provided, that, Purchaser may disclose the same, in each instance on an
“as-needed” basis, (i) to Purchaser’s attorneys, accountants, consultants,
partners and co-venturers, lenders and principals (each of whom shall be
instructed to keep such information confidential), (ii) in connection with any
judicial suit or action or other adversarial proceedings between the parties
hereto or otherwise, and (iii) if and to the extent the foregoing become or are
public information. This Section 17(j) shall survive any termination of this
Agreement for a period of two (2) years measured from the effective date of such
termination, but shall merge into the deed of conveyance hereunder and shall not
survive Closing.

(k) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, IT IS UNDERSTOOD AND AGREED
THAT SELLER IS NOT MAKING ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND OR
CHARACTER, EXPRESSED OR IMPLIED, WITH RESPECT TO THE PROPERTY, INCLUDING, BUT
NOT LIMITED TO, ANY REPRESENTATIONS OR WARRANTIES AS TO HABITABILITY,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE (OTHER THAN SELLER’S
SPECIAL WARRANTY OF TITLE TO BE SET FORTH IN THE DEED), ZONING, TAX
CONSEQUENCES, LATENT OR PATENT PHYSICAL OR ENVIRONMENTAL DEFECTS OR CONDITIONS,
VALUATION, THE COMPLIANCE OF THE PROPERTY WITH GOVERNMENTAL LAWS, OR THE TRUTH,
ACCURACY OR COMPLETENESS OF ANY THIRD PARTY INFORMATION PROVIDED BY OR ON BEHALF
OF SELLER TO PURCHASER. PURCHASER ACKNOWLEDGES AND AGREES THAT UPON CLOSING
SELLER SHALL SELL AND CONVEY TO PURCHASER, AND PURCHASER SHALL ACCEPT THE
PROPERTY, “AS IS, WHERE IS, WITH ALL FAULTS”, EXCEPT TO THE EXTENT EXPRESSLY
OTHERWISE PROVIDED IN THIS AGREEMENT. PURCHASER REPRESENTS TO SELLER THAT
PURCHASER HAS CONDUCTED, OR PRIOR TO CLOSING SHALL CONDUCT, SUCH INVESTIGATIONS
OF THE PROPERTY, INCLUDING BUT NOT LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL
CONDITIONS THEREOF, AS PURCHASER DEEMS NECESSARY TO SATISFY ITSELF AS TO THE
CONDITION OF THE PROPERTY AND ITS SURROUNDING AREA, AND, EXCEPT FOR SUCH
REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER AS EXPRESSLY ARE SET FORTH
IN THIS AGREEMENT, SHALL RELY SOLELY UPON SUCH PURCHASER INVESTIGATIONS AND,
FROM AND AFTER CLOSING, SHALL ASSUME THE RISK OF ADVERSE MATTERS, INCLUDING BUT
NOT LIMITED TO, ENGINEERING DEFECTS OR DEFICIENCIES AND ADVERSE PHYSICAL AND
ENVIRONMENTAL CONDITIONS, WHICH MAY NOT HAVE BEEN DISCOVERED BY PURCHASER PRIOR
TO CLOSING.

(l) Each party understands that the other party may desire to structure this
transaction as part of a transaction qualifying as a like-kind exchange under
Internal Revenue Code Section 1031 (and the regulations promulgated thereunder)
and may desire an assignment by the exchanging party of its rights under this
Agreement to a qualified intermediary and a reassignment pursuant to Section
17(m) below (collectively “Exchange”). Accordingly, either party may assign its
rights to this Agreement to a qualified intermediary, and the other party hereby
consents to such Exchange, provided, however, that the Exchange shall (i) not
constitute an assumption by the qualified intermediary of the exchanging party’s
obligations hereunder, (ii) not release the exchanging party of any of its
obligations hereunder, (iii) not create any liabilities for the non-exchanging
party to third parties or create any additional liabilities for the
non-exchanging party other than as contained in this Agreement, (v) be at the
sole cost and expense of the exchanging party, and (vi) not delay Closing. The
non-exchanging party shall execute such documents and take such other action as
may reasonably be requested by the exchanging party for the purpose of so
qualifying the transaction as a like-kind exchange under Section 1031 and the
regulations thereunder.

The undersigned each understands that any qualified intermediary may desire
(some time after Closing) to reassign the rights to this Agreement to the
exchanging party. The non-exchanging party hereby consents to any such
reassignment and agrees that in the event of any such reassignment, the
exchanging party shall enjoy all of the rights and privileges of the exchanging
party under this Agreement and under any documents executed in connection
herewith (including, but not limited to, the right to enforce the breach of any
and all representations, warranties, covenants, and agreements contained in this
Agreement or any other document executed in connection herewith, the right to
enforce, and to enjoy, the benefit of any indemnification obligation of the
non-exchanging party contained in this Agreement or any other document executed
in connection herewith, and the right to enforce, enjoy and rely upon any and
all waivers, agreements, acknowledgements, guarantees, releases, discharges,
certifications, affirmations, reaffirmations, undertakings, approvals,
admissions, and assumptions executed or undertaken by the non-exchanging party
under or in connection herewith, or the transaction described herein, and the
right to enjoy any and all limitations upon the representations, warranties,
agreements, obligations, responsibilities, and liabilities of the exchanging
party under this Agreement). The non-exchanging party further agrees that in the
event of any such reassignment, then the exchanging party shall have any and all
rights, privileges, and remedies against or with respect to the non-exchanging
party as would exist if the assignment (by the exchanging party to the qualified
intermediary) referred to herein had never been made.

(m) RADON. Seller hereby gives the following disclosure as required by
applicable Florida statutes with respect to any Property located in the State of
Florida:

Radon is a naturally occurring radioactive gas that, when it has accumulated in
a building in sufficient quantities, may present health risks to persons who are
exposed to it over time. Levels of radon that exceed federal and state
guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county public health
unit.

* * * * *

[SIGNATURES COMMENCE ON FOLLOWING PAGE]

1 IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.



      SELLER: “Joe”

THE ST. JOE COMPANY, a Florida corporation, its sole member

By: /s/ Michael N. Regan     

      Name:     Michael N. Regan     Title:     Chief Financial Officer

“280 Interstate”

280 INTERSTATE NORTH, LLC, a Delaware limited liability company

By: /s/ Michael N. Regan     

      Name:     Michael N. Regan     Title:     Senior Vice President

“Southhall”

SOUTHHALL CENTER, LLC, a Florida limited liability company

By: /s/ Michael N. Regan     

      Name:     Michael N. Regan     Title:     Senior Vice President

“Millenia”

MILLENIA PARK ONE, LLC, a Florida limited liability company

By: /s/ Michael N. Regan     

      Name:     Michael N. Regan     Title:     Senior Vice President

“5660”

5660 NND, LLC, a Florida limited liability company

By: /s/ Michael N. Regan     

      Name:     Michael N. Regan     Title:     Senior Vice President

“Georgia Wind I”

GEORGIA WIND I, LLC, a Florida limited liaibility company

By: /s/ Michael N. Regan     

      Name:     Michael N. Regan     Title:     Senior Vice President

“Georgia Wind II”

GEORGIA WIND II, LLC, a Florida limited liability company

By: /s/ Michael N. Regan     

      Name:     Michael N. Regan     Title:     Senior Vice President

“Georgia Wind III”

GEORGIA WIND III, LLC, a Florida limited liability company

By: /s/ Michael N. Regan     

      Name:     Michael N. Regan     Title:     Senior Vice President

“Riverside”

RIVERSIDE CORPORATE CENTER, LLC, a Florida limited liability company

By: /s/ Michael N. Regan     

      Name:     Michael N. Regan     Title:     Senior Vice President

“Overlook”

OVERLOOK I & II LLC, a Florida limited liability company

By: /s/ Michael N. Regan     

      Name:     Michael N. Regan     Title:     Senior Vice President

“Deer Point”

DEER POINT I & II, LLC, a Florida limited liability company

By: /s/ Michael N. Regan     

      Name:     Michael N. Regan     Title:     Senior Vice President

“Park Point”

PARK POINT, LLC, a Florida limited liability company

By: /s/ Michael N. Regan     

      Name:     Michael N. Regan     Title:     Senior Vice President

“Park Point Land”

PARK POINT LAND, LLC, a Florida limited liability company

By: /s/ Michael N. Regan     

      Name:     Michael N. Regan     Title:     Senior Vice President

“Plume Street”

PLUME STREET, LLC, a Delaware limited liability company

By: /s/ Michael N. Regan     

      Name:     Michael N. Regan     Title:     Senior Vice President

Address for Seller:
c/o The St. Joe Company
245 Riverside Avenue
Suite 500
Jacksonville, Florida 32202
Attention: Michael J. Daly, Jr.
Facsimile: 904/301-4511

With a copy to:

The St. Joe Company
245 Riverside Avenue
Suite 500
Jacksonville, Florida 32202
Attention: Scot M. Elder, Esquire
Facsimile: 904/301-4661

With an additional copy to:

McGuireWoods LLP
1170 Peachtree Street, N.E.
Suite 2100
Atlanta, Georgia 30309
Attention: John T. Grieb, Esquire
Facsimile: 404/443-5762

          [SIGNATURES CONTINUE ON FOLLOWING PAGE]PURCHASER:EOLA CAPITAL LLC, a
Florida limited liability company

By:
  /s/ Troy M. Cox ___________________
 
       

Name: Troy M. Cox
Title: Senior Vice President

Address for Purchaser:

512 E. Washington Street,

Suite 200

Orlando, Florida 32801

Attention: Joe P. Kuipers

Facsimile: 407-650-0597

With a copy to:

Greenberg Traurig, P. A.

450 S. Orange Avenue

Suite 650

Orlando, Florida 32801

Attention: Russell P. Hintze, Esq.

Facsimile: 407-420-5909



   ESCROW AGENT:               COMMERCIAL PROPERTY TITLE, LLC

?vspace?
--------------------

                                By:                        /s/ Matthew S. McAfee___________________
                                                           ----------------------------------------


Name: Matthew S. McAfee
Title: President

Address for Escrow Agent:

One Independent Drive

Suite 1200

Jacksonville, Florida 32202

Attention: Matthew S. McAfee, Esq.

Telephone: 904-301-1269

Facsimile: 904-301-1279

2

     
EXHIBIT LIST:
 

 
 

EXHIBIT A:
EXHIBIT A-1:
EXHIBIT A-2
EXHIBIT A-3
EXHIBIT A-4
EXHIBIT A-5
EXHIBIT A-6
EXHIBIT A-7
EXHIBIT A-8
EXHIBIT A-9
EXHIBIT A-10
EXHIBIT A-11
EXHIBIT A-12
EXHIBIT A-13
EXHIBIT A-14
EXHIBIT A-15
  Legal Description – Beckrich One Property
Legal Description – Beckrich Two Property
Legal Description – Southwood One Property
Legal Description – 280 Interstate North Property
Legal Description – Southhall Center Property
Legal Description – Millenia Park One/Legacy Point Property
Legal Description - 5660 New Northside Drive Property
Legal Description — 100 Windward Plaza Property
Legal Description — Windward Pointe 200 Property
Legal Description — 300 Windward Plaza Property
Legal Description - 245 Riverside Property
Legal Description - Overlook I Property & Overlook II Property
Legal Description — Deerfield Point I & II Property
Legal Description - Parkwood Point Property
Legal Description - Park Point Land Property
Legal Description - Norfolk Property
 
   
EXHIBIT B:
  Seller Disclosures
 
   
EXHIBIT C:
EXHIBIT C-1:
EXHIBIT C-2
EXHIBIT C-3
EXHIBIT C-4
EXHIBIT C-5
EXHIBIT C-6
EXHIBIT C-7
EXHIBIT C-8
EXHIBIT C-9
EXHIBIT C-10
EXHIBIT C-11
EXHIBIT C-12
EXHIBIT C-13
EXHIBIT C-14
EXHIBIT C-15
  Title Exceptions — Beckrich One Property
Title Exceptions – Beckrich Two Property
Title Exceptions – Southwood One Property
Title Exceptions – 280 Interstate North Property
Title Exceptions – Southhall Center Property
Title Exceptions – Millenia Park One/Legacy Point Property
Title Exceptions - 5660 New Northside Drive Property
Title Exceptions — 100 Windward Plaza Property
Title Exceptions — Windward Pointe 200 Property
Title Exceptions — 300 Windward Plaza Property
Title Exceptions - 245 Riverside Property
Title Exceptions - Overlook I Property & Overlook II Property
Title Exceptions — Deerfield Point I & II Property
Title Exceptions - Parkwood Point Property
Title Exceptions - Park Point Land Property
Title Exceptions - Norfolk Property
 
   
EXHIBIT D-1:
EXHIBIT D-2:
  Form of Tenant Estoppel Certificate
Form of Seller Estoppel Certificate
 
   
EXHIBIT 8B:
EXHIBIT 8B-1:
EXHIBIT 8B-2
EXHIBIT 8B-3
EXHIBIT 8B-4
EXHIBIT 8B-5
EXHIBIT 8B-6
EXHIBIT 8B-7
EXHIBIT 8B-8
EXHIBIT 8B-9
EXHIBIT 8B-10
EXHIBIT 8B-11
EXHIBIT 8B-12
EXHIBIT 8B-13
EXHIBIT 8B-14
  Lease Disclosure — Beckrich One Property
Lease Disclosure – Beckrich Two Property
Lease Disclosure – Southwood One Property
Lease Disclosure – 280 Interstate North Property
Lease Disclosure – Southhall Center Property
Lease Disclosure – Millenia Park One/Legacy Point Property
Lease Disclosure - 5660 New Northside Drive Property
Lease Disclosure — 100 Windward Plaza Property
Lease Disclosure — Windward Pointe 200 Property
Lease Disclosure — 300 Windward Plaza Property
Lease Disclosure - 245 Riverside Property
Lease Disclosure - Overlook I Property & Overlook II Property
Lease Disclosure — Deerfield Point I & II Property
Lease Disclosure - Parkwood Point Property
Lease Disclosure - Norfolk Property
 
   
EXHIBIT 8E:
EXHIBIT 8E-1:
EXHIBIT 8E-2
EXHIBIT 8E-3
EXHIBIT 8E-4
EXHIBIT 8E-5
EXHIBIT 8E-6
EXHIBIT 8E-7
EXHIBIT 8E-8
EXHIBIT 8E-9
EXHIBIT 8E-10
EXHIBIT 8E-11
EXHIBIT 8E-12
EXHIBIT 8E-13
EXHIBIT 8E-14
  Service Contracts — Beckrich One Property
Service Contracts – Beckrich Two Property
Service Contracts – Southwood One Property
Service Contracts – 280 Interstate North Property
Service Contracts – Southhall Center Property
Service Contracts – Millenia Park One/Legacy Point Property
Service Contracts - 5660 New Northside Drive Property
Service Contracts — 100 Windward Plaza Property
Service Contracts — Windward Pointe 200 Property
Service Contracts — 300 Windward Plaza Property
Service Contracts - 245 Riverside Property
Service Contracts - Overlook I Property & Overlook II Property
Service Contracts — Deerfield Point I & II Property
Service Contracts - Parkwood Point Property
Service Contracts - Norfolk Property
 
   
EXHIBIT 8G
  E* Trade Lease – Leasing Commissions and Tenant Improvements
 
   
EXHIBIT 8K:
EXHIBIT 8K-1:
EXHIBIT 8K-2
EXHIBIT 8K-3
EXHIBIT 8K-4
EXHIBIT 8K-5
EXHIBIT 8K-6
EXHIBIT 8K-7
EXHIBIT 8K-8
EXHIBIT 8K-9
EXHIBIT 8K-10
  Environmental Disclosure — Beckrich One Property
Environmental Disclosure – Beckrich Two Property
Environmental Disclosure – Southwood One Property
Environmental Disclosure – 280 Interstate North Property
Environmental Disclosure – Southhall Center Property
Environmental Disclosure – Millenia Park One/Legacy Point Property
Environmental Disclosure - 5660 New Northside Drive Property
Environmental Disclosure — 100 Windward Plaza Property
Environmental Disclosure — Windward Pointe 200 Property
Environmental Disclosure — 300 Windward Plaza Property
Environmental Disclosure - 245 Riverside Property

EXHIBIT 8K-11 Environmental Disclosure — Overlook I Property & Overlook II
Property



    EXHIBIT 8K-12 Environmental Disclosure — Deerfield Point I & II Property

EXHIBIT 8K-13 Environmental Disclosure — Parkwood Point Property and Park Point
Land Property

     
EXHIBIT 8K-14
  Environmental Disclosure — Norfolk Property
 
   
EXHIBIT 11(a)(viii)
EXHIBIT 11(a)(ix)
EXHIBIT 11(a)(x)
  Terms of E* Trade Lease
Form of Arseal Lease
Form of Cygnus Lease
 
   
EXHIBIT E:
  Form of Assignment and Assumption
 
   
EXHIBIT F:
EXHIBIT F-1:
EXHIBIT F-2:
  Form of Florida Special Warranty Deed
Form of Georgia Limited Warranty Deed
Form of Virginia Special Warranty Deed
 
   
EXHIBIT G:
EXHIBIT G-1:
EXHIBIT G-2:
  St. Joe Lease Terms – 245 Riverside
St. Joe Lease Terms – Beckrich One
St. Joe Lease Terms – Southwood
 
   
EXHIBIT F:
  Form of St. Joe Lease – 245 Riverside, Beckrich One and Southwood

3

[Side Letter Agreement]

April 30, 2007

Eola Capital LLC
512 East Washington Street
Orlando, Florida 32801
Attn: Mr. Troy M. Cox



      Re: Purchase and Sale Agreement dated April 30, 2007 (the “Agreement”), by
and between EOLA CAPITAL LLC, a Florida limited liability company, and its
permitted assigns (“Purchaser”) and THE ST. JOE COMPANY, a Florida corporation
(“Joe”), (“280 Interstate”), SOUTHHALL CENTER, L.L.C. (“Southhall”) a Florida
limited liability company, MILLENIA PARK ONE, L.L.C., a Florida limited
liability company (“Millenia”), 5660 NND, L.L.C., a Florida limited liability
company (“5600”), GEORGIA WIND I, LLC, a Florida limited liability company
(“Georgia Wind I”), GEORGIA WIND II, LLC, a Florida limited liability company
(“Georgia Wind II”), GEORGIA WIND III, LLC, a Florida limited liability company
(“Georgia Wind III”), RIVERSIDE CORPORATE CENTER, L.L.C., a Florida limited
liability company (“Riverside”), OVERLOOK I & II, L.L.C., a Florida limited
liability company (“Overlook”), DEER POINT I & II, LLC, a Florida limited
liability company (“Deer Point”), PARK POINT, LLC, a Florida limited liability
company (“Park Point”) and PLUME STREET, LLC, a Delaware limited liability
company (“Plume Street”; Joe, 280 Interstate, Southhall, Millenia, 5660, Georgia
Wind I, Georgia Wind II, Georgia Wind III, Riverside, Overlook, Deer Point, Park
Point and Plume Street are collectively referred to as “Seller”), and joined in
for the limited purposes set forth herein by COMMERCIAL PROPERTY TITLE, LLC, as
escrow agent (“Escrow Agent”).

Dear Mr. Cox:

Reference is made to the above-referenced Agreement. Capitalized terms not
otherwise defined herein shall have the respective meanings ascribed to them in
the Agreement. As an additional inducement for the parties to enter into the
Agreement and to agree to consummate the transactions contemplated therein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree to supplement and modify the
Agreement as follows:



1)   Satisfaction and Defeasance of Existing Loans. Notwithstanding anything to
the contrary contained in Sections 4(b), 4(c), or any other provision of the
Agreement, Purchaser and Seller acknowledge and agree that Purchaser shall have
the right (but not the obligation), subject to the Norfolk Existing Lender’s
consent and the Parkwood Point Existing Lender’s consent, respectively, and at
Purchaser’s expense, to satisfy or defease (rather than assume) the Norfolk
Existing Loan and/or the Parkwood Point Existing Loan at Closing.



2)   Extension of Closing Date. Notwithstanding anything to the contrary
contained in Section 6(a) or any other provision of the Agreement, in the event
that the Norfolk Property or the Parkwood Point Property become an Excluded
Property under Section 6(a) of the Agreement, the Closing for any such Excluded
Property shall be deferred in accordance with Paragraph 3 below, and a pro rata
portion of the Deposit (based upon the relative Purchase Price allocations for
the Norfolk Property and the Parkwood Point Property, respectively; the
“Excluded Property Deposit”) shall continue to be held by the Escrow Agent until
the Closing of the Excluded Property.



3)   Deferred Closings. If a Property is an Excluded Property pursuant to
Section 6(a) of the Agreement, then the Closing(s) for any such Excluded
Property (each a “Deferred Closing”) shall be deferred until the date that is
fifteen (15) days following Purchaser’s notice to Seller that the conditions set
forth in Section 11(a) have been satisfied with respect to such Excluded
Property (each a “Deferred Closing Date”). The amount of the Purchase Price
payable at Closing of the Property (other than an Excluded Property) shall be
reduced by the Allocated Purchase Price of the Excluded Property (or Excluded
Properties). As to any Excluded Property, the terms, conditions and covenants of
the Agreement shall remain in full force and effect as to the Deferred Closing
and Deferred Closing Date for such Excluded Property and Seller and Purchaser
shall use commercially reasonable efforts to satisfy such conditions. If the
conditions to Closing with respect to any Excluded Property are not satisfied by
August 1, 2007, and Seller and Purchaser are using commercially reasonable
efforts to satisfy such conditions, then absent an agreement by the parties to
the contrary, any and all of each party’s rights, liabilities, obligations,
representations and warranties with respect to such Excluded Property shall be
void and of no further force and effect and Purchaser shall be entitled to a
refund of the Excluded Property Deposit with respect to such Excluded Property;
provided, however, such rights, liabilities, and obligations, together with all
of the terms of the Agreement, shall remain in full force and effect with
respect to all Properties being conveyed.



4)   Effect on Agreement. Notwithstanding anything to the contrary set forth in
the Agreement, the parties agree that the provisions of this letter agreement
shall modify the provisions of the Agreement and shall constitute a part of the
Agreement as though fully set forth therein. Additionally, to the extent that
the provisions of this letter agreement and the Agreement are inconsistent, the
terms of this letter agreement shall prevail.

If the foregoing accurately reflects our understandings, please indicate your
agreement by executing this letter agreement as indicated below.

Sincerely yours,

“Joe”

THE ST. JOE COMPANY, a Florida corporation, its sole member

By: /s/ Michael N. Regan     

          Name:     Michael N. Regan     Title:     Chief Financial Officer

“280 Interstate”

280 INTERSTATE NORTH, LLC, a Delaware limited liability company

By: /s/ Michael N. Regan     

          Name:     Michael N. Regan     Title:     Senior Vice President

“Southhall”

SOUTHHALL CENTER, LLC, a Florida limited liability company

By: /s/ Michael N. Regan     

          Name:     Michael N. Regan     Title:     Senior Vice President

“Millenia”

MILLENIA PARK ONE, LLC, a Florida limited liability company

By: /s/ Michael N. Regan     

          Name:     Michael N. Regan     Title:     Senior Vice President

“5660”

5660 NND, LLC, a Florida limited liability company

By: /s/ Michael N. Regan     

          Name:     Michael N. Regan     Title:     Senior Vice President

“Georgia Wind I”

GEORGIA WIND I, LLC, a Florida limited liaibility company

By: /s/ Michael N. Regan     

          Name:     Michael N. Regan     Title:     Senior Vice President

“Georgia Wind II”

GEORGIA WIND II, LLC, a Florida limited liability company

By: /s/ Michael N. Regan     

          Name:     Michael N. Regan     Title:     Senior Vice President

“Georgia Wind III”

GEORGIA WIND III, LLC, a Florida limited liability company

By: /s/ Michael N. Regan     

          Name:     Michael N. Regan     Title:     Senior Vice President

“Riverside”

RIVERSIDE CORPORATE CENTER, LLC, a Florida limited liability company

By: /s/ Michael N. Regan     

          Name:     Michael N. Regan     Title:     Senior Vice President

“Overlook”

OVERLOOK I & II LLC, a Florida limited liability company

By: /s/ Michael N. Regan     

          Name:     Michael N. Regan     Title:     Senior Vice President

“Deer Point”

DEER POINT I & II, LLC, a Florida limited liability company

By: /s/ Michael N. Regan     

          Name:     Michael N. Regan     Title:     Senior Vice President

“Park Point”

PARK POINT, LLC, a Florida limited liability company

By: /s/ Michael N. Regan     

          Name:     Michael N. Regan     Title:     Senior Vice President

“Park Point Land”

PARK POINT LAND, LLC, a Florida limited liability company

By: /s/ Michael N. Regan     

          Name:     Michael N. Regan     Title:     Senior Vice President

“Plume Street”

PLUME STREET, LLC, a Delaware limited liability company

By: /s/ Michael N. Regan     

4

      { Name: } Michael N. Regan { Title: } Senior Vice President

5 Acknowledged and agreed this } 30th day of April, 2007. } EOLA CAPITAL LLC, }
a Delaware limited liability company } By: /s/ Troy M. Cox_______________ }
Name: Troy M. Cox } Title: Vice President } COMMERCIAL PROPERTY TITLE, LLC } By:
/s/ Matthew S. McAfee_________ } Name: Matthew S. McAfee Title: President Name:

      Michael N. Regan Title:       Senior Vice President Acknowledged and
agreed this 30th day of April, 2007. EOLA CAPITAL LLC, a Delaware limited
liability company By: /s/ Troy M. Cox_______________ Name: Troy M. Cox Title:
Vice President COMMERCIAL PROPERTY TITLE, LLC By: /s/ Matthew S. McAfee_________
Name: Matthew S. McAfee Title:   President

6